Exhibit 10.1

PURCHASE AGREEMENT

dated January 15, 2019

among

QUOTIENT LIMITED,

THE SUBSIDIARY GUARANTORS NAMED HEREIN

and

THE PURCHASER NAMED HEREIN

$25,000,000 12% SENIOR SECURED NOTES DUE 2024



--------------------------------------------------------------------------------

Table of Contents

 

         Page   ARTICLE I   INTRODUCTORY  

Section 1.1

  Introductory      1   ARTICLE II   RULES OF CONSTRUCTION AND DEFINED TERMS  

Section 2.1

  Rules of Construction and Defined Terms      1   ARTICLE III   SALE AND
PURCHASE OF NOTES; CLOSING; ALLOCATION OF PURCHASE PRICE  

Section 3.1

  Sale and Purchase of Notes; Closing      1  

Section 3.2

  Allocation of Purchase Price      2   ARTICLE IV   REPRESENTATIONS, WARRANTIES
AND AGREEMENTS OF PURCHASER  

Section 4.1

  Purchase for Investment and Restrictions on Resales      3  

Section 4.2

  Purchaser Status      4  

Section 4.3

  Source of Funds; ERISA Matters      5  

Section 4.4

  Due Diligence      6  

Section 4.5

  Enforceability of this Purchase Agreement      7  

Section 4.6

  Tax Matters      7  

Section 4.7

  Reliance for Opinions      7   ARTICLE V   REPRESENTATIONS AND WARRANTIES OF
THE OBLIGORS  

Section 5.1

  Securities Laws      8  

Section 5.2

  Investment Company Act Matters      8  

Section 5.3

  Use of Proceeds; Margin Regulations      9  

Section 5.4

  Exchange Act Documents      9  

Section 5.5

  Financial Statements      9  

Section 5.6

  Organization; Power; Authorization; Enforceability      9  

Section 5.7

  Equity Interests; Ownership Structure      10  

Section 5.8

  Governmental and Third Party Authorizations      10  

Section 5.9

  No Conflicts      10  

Section 5.10

  No Violation or Default      11  

Section 5.11

  No Material Adverse Change      11  

Section 5.12

  Compliance with ERISA      11  

Section 5.13

  Tax Matters      12  

Section 5.14

  Legal Proceedings      12  

 

i



--------------------------------------------------------------------------------

Section 5.15

  Solvency      13  

Section 5.16

  Existing Indebtedness      13  

Section 5.17

  Material Contracts      13  

Section 5.18

  Properties      13  

Section 5.19

  Intellectual Property      13  

Section 5.20

  Environmental Matters      15  

Section 5.21

  Labor Matters      15  

Section 5.22

  Insurance      16  

Section 5.23

  No Unlawful Payments      16  

Section 5.24

  Compliance with Anti-Money Laundering Laws      16  

Section 5.25

  Compliance with OFAC      17  

Section 5.26

  Disclosure Controls      17  

Section 5.27

  Accounting Controls      18  

Section 5.28

  Licenses and Permits      18  

Section 5.29

  No Immunity      18  

Section 5.30

  Feasibility Studies      18  

Section 5.31

  Health Care Laws      18  

Section 5.32

  Regulatory Filings      19   ARTICLE VI

 

CONDITIONS TO CLOSING

 

Section 6.1

  Obligors’ Counsel Opinion      20  

Section 6.2

  Purchasers’ Counsel Opinions      21  

Section 6.3

  Certification as to Purchase Agreement      21  

Section 6.4

  Authorizations      21  

Section 6.5

  Offering of Notes and Royalty Rights      22  

Section 6.6

  CUSIP Numbers      22  

Section 6.7

  Further Information      22  

Section 6.8

  Consummation of Transactions      22  

Section 6.9

  No Actions      23  

Section 6.10

  Consents      23  

Section 6.11

  Use of Proceeds      23  

Section 6.12

  Royalty Rights      23  

Section 6.13

  CE Marking Securities Triggering Event      23   ARTICLE VII

 

ADDITIONAL COVENANTS

 

Section 7.1

  DTC      23  

Section 7.2

  Expenses      23  

Section 7.3

  Confidentiality; Public Announcement      23  

Section 7.4

  Channel Islands Listing      24  

Section 7.5

  CE Marking Securities Triggering Event Notice      24  

 

ii



--------------------------------------------------------------------------------

ARTICLE VIII

 

SURVIVAL OF CERTAIN PROVISIONS

 

Section 8.1

  Survival of Certain Provisions      25   ARTICLE IX

 

NOTICES

 

Section 9.1

  Notices      25   ARTICLE X

 

SUCCESSORS AND ASSIGNS

 

Section 10.1

  Successors and Assigns      26   ARTICLE XI

 

SEVERABILITY

 

Section 11.1

  Severability      26   ARTICLE XII

 

WAIVER OF JURY TRIAL

 

Section 12.1

  WAIVER OF JURY TRIAL      26   ARTICLE XIII

 

GOVERNING LAW; CONSENT TO JURISDICTION

 

Section 13.1

  Governing Law; Consent to Jurisdiction      26   ARTICLE XIV

 

COUNTERPARTS

 

Section 14.1

  Counterparts      26   ARTICLE XV

 

TABLE OF CONTENTS AND HEADINGS

 

Section 15.1

  Table of Contents and Headings      27   ARTICLE XVI

 

TAX DISCLOSURE

 

Section 16.1

  Tax Disclosure      27   ARTICLE XVII

 

TERMINATION

 

Section 17.1

  Termination      27  

 

iii



--------------------------------------------------------------------------------

Annex A    Rules of Construction and Defined Terms Exhibit A    Form of Royalty
Right Agreement Schedule 1    Purchaser Schedule 5.7    Equity Interests;
Ownership Structure Schedule 5.8    Governmental and Third Party Authorizations
Schedule 5.19    Intellectual Property

 

iv



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

January 15, 2019

To the Purchaser named in Schedule 1

Ladies and Gentlemen:

Quotient Limited, a public limited liability company formed under the Laws of
Jersey, Channel Islands (the “Issuer”), and the Subsidiaries of the Issuer named
on the signature pages hereto (the “Subsidiary Guarantors”), hereby covenant and
agree with you as follows:

ARTICLE I

INTRODUCTORY

Section 1.1 Introductory. The Issuer proposes, subject to the terms and
conditions stated herein, to issue and sell to the purchaser named in Schedule 1
(the “Purchaser”) and to the Other Purchasers $25,000,000 in aggregate principal
amount of the Issuer’s 12% Senior Secured Notes due 2024. The principal amounts
of Notes to be purchased by the Purchaser pursuant to this Purchase Agreement
are set forth opposite the Purchaser’s name in Schedule 1. The Notes to be sold
to the Purchaser and the Other Purchasers are to be issued on the Closing Date
pursuant to, and subject to the terms and conditions of, the Indenture.

The Notes and the Guarantees will be offered and sold to the Purchaser and the
Other Purchasers (collectively, the “Purchasers”), and the Royalty Rights will
be offered and sold to the Purchasers or Affiliates of the Purchasers, in
transactions exempt from the registration requirements of the Securities Act.

ARTICLE II

RULES OF CONSTRUCTION AND DEFINED TERMS

Section 2.1 Rules of Construction and Defined Terms. The rules of construction
set forth in Annex A shall apply to this Purchase Agreement and are hereby
incorporated by reference into this Purchase Agreement as if set forth fully in
this Purchase Agreement. Capitalized terms used but not otherwise defined in
this Purchase Agreement shall have the respective meanings given to such terms
in Annex A, which is hereby incorporated by reference into this Purchase
Agreement as if set forth fully in this Purchase Agreement.

ARTICLE III

SALE AND PURCHASE OF NOTES; CLOSING; ALLOCATION OF PURCHASE PRICE

Section 3.1 Sale and Purchase of Notes; Closing. On the basis of the
representations and warranties contained in, and subject to the terms and
conditions of, this Purchase Agreement and the Indenture, the Issuer will issue
and sell to the Purchaser, and the Purchaser will purchase, on the Closing Date,
the principal amount of Notes set forth opposite the Purchaser’s name in
Schedule 1. The “Closing Date” shall be a Business Day selected by the Issuer
(but not during the period between the day immediately after the relevant Record
Date immediately preceding the

 

1



--------------------------------------------------------------------------------

next related Payment Date and such Payment Date) that is no less than five
(5) Business Days and no more than ten (10) Business Days following the delivery
of the CE Marking Securities Triggering Event Notice to the Purchaser. It is
acknowledged and agreed, for the avoidance of doubt, that the Notes shall not be
issued, and the Closing Date shall not occur, if the CE Marking Securities
Triggering Event has not occurred on or before April 30, 2019 and the Issuer has
not provided to the Purchaser the CE Marking Securities Triggering Event Notice
within the time frame set forth in, and otherwise in accordance with,
Section 7.5. The Purchaser will purchase the principal amount of Notes set forth
in Schedule 1 on the Closing Date at a purchase price equal to 100% of the
principal amount thereof (the “Price”). Contemporaneously with entering into
this Purchase Agreement, the Obligors are entering into separate purchase
agreements (the “Other Agreements”) substantially identical to this Purchase
Agreement with other purchasers (the “Other Purchasers”), providing for the sale
on the Closing Date to each of the Other Purchasers of the Notes in the
principal amounts specified opposite its name in Schedule 1 to such Other
Agreement, at a purchase price equal to 100% of the principal amounts thereof
(the purchase prices to be paid pursuant to such Other Agreements are
collectively referred to, together with the Price, as the “Purchase Price”). The
Issuer shall not be obligated to deliver, and the Purchaser shall not be
required to purchase, any of the Notes except upon delivery of and payment for
all the Notes to be purchased by the Other Purchasers under the Purchase
Agreements on the Closing Date and subject to the satisfaction or waiver of the
respective terms and conditions hereunder and thereunder.

On the Closing Date, the Issuer will deliver one or more Global Securities for
the account of DTC, as well as any Definitive Securities to the relevant
Purchasers, evidencing the aggregate principal amount of Notes to be acquired by
all Purchasers pursuant to the Purchase Agreements on the Closing Date against
payment by each such Purchaser of its respective portion of the aggregate
Purchase Price for its beneficial interest therein by wire transfer of
immediately available funds to the Trustee Closing Account. The Issuer shall
cause U.S. Bank National Association, as trustee under the Indenture (the
“Trustee”), to hold all such funds in trust for the Purchasers pending
completion of the closing of the transactions contemplated by the Purchase
Agreements. Upon receipt by the Trustee of the Purchase Price and the
satisfaction of the applicable conditions to closing set forth in Article VI,
the Issuer shall cause the Trustee to disburse the Purchase Price in accordance
with written instructions provided by the Issuer to the Trustee. If the
aggregate Purchase Price shall not have been received by the Trustee by 3:30
p.m. (New York City time) on the Closing Date, or if the closing of the
transactions contemplated by the Purchase Agreements shall not otherwise be
capable of being consummated by 3:30 p.m. (New York City time) on the Closing
Date, then the Trustee shall return, and the Issuer shall cause the Trustee to
return, such portion of the Purchase Price to the Purchaser prior to the close
of business on the Closing Date or as soon thereafter as reasonably practicable,
in which case the Purchaser shall, at its election, be relieved of all
obligations (other than confidentiality obligations) under the applicable
Purchase Agreement.

Section 3.2 Allocation of Purchase Price. The Issuer and the Purchaser hereby
acknowledge and agree that the Notes to be issued to the Purchaser and the
Royalty Right to be sold by the Issuer to the Purchaser (or its Affiliates) on
the Closing Date will constitute an “investment unit” for purposes of
Section 1273(c)(2) of the Code. In accordance with Section 1273(b)(2) of the
Code and Section 1273(c)(2)(A) of the Code, the issue price of the investment
unit will be 100% of the principal amount of such Notes. Allocating that issue
price between such Notes and such Royalty Right based on their relative fair
market values, as required by Section

 

2



--------------------------------------------------------------------------------

1273(c)(2)(B) of the Code and U.S. Treasury Regulations Section 1.1273-2(h)(1),
results in (a) such Notes having an issue price of 83.63% of the principal
amount of such Notes and (b) such Royalty Right having a purchase price of
16.37% of the principal amount of such Notes. The Issuer and the Purchaser agree
to prepare their respective U.S. federal income tax returns, including
statements and reports related thereto, as the case may be, in a manner
consistent with the foregoing agreement, to the extent such returns, statements
and reports are required to be filed.

ARTICLE IV

REPRESENTATIONS, WARRANTIES AND AGREEMENTS OF PURCHASER

The Purchaser agrees and acknowledges that (a) the Obligors and counsel to the
Obligors may rely upon the accuracy of and performance of obligations under the
representations, warranties and agreements of the Purchaser contained in this
Article IV and (b) the Placement Agent may rely upon the accuracy of and
performance of obligations under the representations, warranties and agreements
of the Purchaser contained in Sections 4.1, 4.2 and 4.4.

Section 4.1 Purchase for Investment and Restrictions on Resales. The Purchaser
(on behalf of itself or any Affiliate thereof purchasing the Royalty Rights):

(a) acknowledges that (i) none of the Notes, the Royalty Rights or the
Guarantees have been or will be registered under the Securities Act or the Laws
of any U.S. state or other jurisdiction relating to securities matters and
(ii) neither the Notes nor the Royalty Rights may be offered, sold, pledged or
otherwise transferred except as set forth in the Transaction Documents and the
legend regarding transfers on the Notes;

(b) agrees that, if it should resell or otherwise transfer the Notes, in whole
or in part, it will do so only pursuant to an exemption from, or in a
transaction not subject to, registration under the Securities Act, the Laws of
any applicable state or other jurisdiction relating to securities matters and in
accordance with the restrictions and requirements of the provisions of the
Transaction Documents and the legend regarding transfers on the Notes and only
to a Person whom it reasonably believes, at the time any buy order for such
Notes is originated, is (i) the Issuer or a Subsidiary of the Issuer, (ii) for
so long as such Notes are eligible for resale pursuant to Rule 144A, a QIB that
purchases for its own account or for the account of a QIB, to whom notice is
given that the transfer is being made in reliance on Rule 144A, (iii) a Person
outside the United States in an offshore transaction in compliance with Rule 903
or 904 of Regulation S (if available) or (iv) an Accredited Investor that is
purchasing such Notes for its own account or for the account of such an
Accredited Investor for investment purposes and not with a view to, or for offer
or sale in connection with, any distribution in violation of the Securities Act,
in each case unless consented to by the Issuer in writing;

(c) agrees not to make available or disclose any Information (as defined in the
form of confidentiality agreement attached as Exhibit E to the Indenture) to any
Person to whom the Purchaser intends to transfer (or any prospective purchaser
of) the Notes or the Royalty Rights until such intended transferee executes and
delivers a Confidentiality Agreement (and the parties hereto acknowledge and
agree that the Purchaser and its Affiliates shall not be liable in respect of
the actions or omissions to act of any Person to whom the Purchaser intends to
transfer (or any prospective purchaser of) the Notes or the Royalty Rights that
is provided after such Person executes and delivers such Confidentiality
Agreement);

 

3



--------------------------------------------------------------------------------

(d) acknowledges the restrictions and requirements contained in the Transaction
Documents applicable to transfers of the Notes and Royalty Rights and the legend
regarding transfers on the Notes and agrees that it will only offer or sell the
Notes and the Royalty Rights in accordance with such restrictions and
requirements;

(e) represents that it is purchasing the Notes for investment purposes and not
with a view to resale or distribution thereof in contravention of the
requirements of the Securities Act; however, the Purchaser reserves the right to
sell the Notes at any time in accordance with applicable Laws, the restrictions
and requirements contained in the Transaction Documents applicable to transfer
of the Notes, the legend regarding transfer of the Notes and its investment
objectives;

(f) represents that it has a substantive, pre-existing relationship with the
Issuer;

(g) represents that it became aware of the Issuer’s offering of Notes, and the
Notes were offered to it, solely by direct contact between the Purchaser and the
Issuer (or the Placement Agent), and not by any other means, and the Purchaser
is unaware of, and is in no way relying on, any form of general solicitation or
general advertising, including, without limitation, any article, notice,
advertisement or other communication published in any newspaper, magazine or
similar media or broadcast over television or radio, or electronic mail over the
Internet, in connection with the offering of the Notes and is not agreeing to
purchase the Notes and did not become aware of the offering of the Notes through
or as a result of any seminar or meeting to which the Purchaser was invited by,
or any solicitation of a subscription by, a person not previously known to the
Purchaser in connection with investments in securities generally; and

(h) represents, as of the date hereof and the Closing Date, that it is not an
Affiliate (as such term is defined in the Indenture as of the date hereof) of
the Issuer.

Section 4.2 Purchaser Status. The Purchaser (on behalf of itself or any
Affiliate thereof purchasing the Royalty Rights) represents and warrants that,
as of the date hereof and the Closing Date, (a) if it is purchasing a Rule 144A
Global Security (as defined in the Indenture) or would purchase a Rule 144A
Global Security except that it cannot or opts not to hold a beneficial interest
in a Global Security (as defined in the Indenture), it is a QIB and is
purchasing the Notes and the Royalty Rights for its own account or for the
account of a QIB, (b) if it is purchasing a Regulation S Global Security (as
defined in the Indenture) or would purchase a Regulation S Global Security
except that it cannot or opts not to hold a beneficial interest in a Global
Security, it is a Person outside the United States purchasing the Notes and the
Royalty Rights in an offshore transaction in compliance with Regulation S or
(c) if neither clause (a) or clause (b) is applicable, it is an Accredited
Investor.

 

4



--------------------------------------------------------------------------------

Section 4.3 Source of Funds; ERISA Matters.

(a) The Purchaser (on behalf of itself or any Affiliate thereof purchasing the
Royalty Rights) represents, warrants and covenants that at least one of the
following statements is an accurate representation as to each source of funds (a
“Source”) to be used by such Purchaser (or such Affiliate) to pay the purchase
price of any Note or Royalty Rights to be purchased by such Purchaser (or such
Affiliate) under the Transaction Documents and with respect to its holding of
such Note or such Royalty Rights:

(i) the Source either (A) does not and will not include Plan Assets of any
employee benefit plan, other than a plan exempt from the coverage of ERISA, or
(B) includes and will include only assets that are not considered Plan Assets by
reason of being held in a separate account of an insurance company that is
maintained solely in connection with fixed contractual obligations of the
insurance company under which the amounts payable, or credited, to the plan and
to any participant or beneficiary of the plan (including an annuitant) are not
affected in any manner by the investment performance of the separate account;

(ii) the Source is a governmental plan; or

(iii) the Source does include Plan Assets of an employee benefit plan subject to
ERISA, but the use of such Plan Assets to purchase and hold one or more Notes or
Royalty Rights will not constitute a non-exempt prohibited transaction within
the meaning of Section 406 or 407 of ERISA or Section 4975 of the Code, and one
of the following applies:

(w) (A) the Source is an “insurance company general account” within the meaning
of United States Department of Labor Prohibited Transaction Exemption (“PTE”)
95-60 (issued July 12, 1995, as subsequently amended), (B) there is no employee
benefit plan, treating as a single plan, all plans maintained by the same
employer or employee organization, with respect to which the amount of the
general account reserves and liabilities for all contracts held by or on behalf
of such plan exceeds ten percent (10%) of the total reserves and liabilities of
such general account (exclusive of separate account liabilities) plus surplus,
as set forth in the NAIC Annual Statement filed with the Purchaser’s state of
domicile and (C) the purchase and holding of Notes or Royalty Rights is exempt
under the provisions of PTE 95-60;

(x) the Source is either (A) an insurance company pooled separate account,
within the meaning of PTE 90-1 (issued January 29, 1990), or (B) a bank
collective investment fund, within the meaning of PTE 91-38 (issued July 12,
1991, as subsequently amended), and no employee benefit plan or group of plans
maintained by the same employer or employee organization beneficially owns more
than ten percent (10%) of all assets allocated to such pooled separate account
or collective investment fund, and the purchase and holding of Notes or Royalty
Rights is covered by either PTE 90-1 or 91-38, as applicable;

 

5



--------------------------------------------------------------------------------

(y) the Source constitutes assets of an “investment fund” (within the meaning of
Part VI of the QPAM Exemption) managed by a “qualified professional asset
manager” or “QPAM” (within the meaning of Part VI of the QPAM Exemption), and
the conditions of Part I of the QPAM Exemption are satisfied; or

(z) the Source constitutes assets of a “plan(s)” (within the meaning of Part IV
of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset manager” or
“INHAM” (within the meaning of Part IV of the INHAM Exemption), and the
conditions of Part I of the INHAM Exemption are satisfied.

As used in this Section 4.3(a), the terms “employee benefit plan”, “governmental
plan” and “separate account” shall have the respective meanings assigned to such
terms in Section 3 of ERISA.

(b) The Purchaser (on behalf of itself or any Affiliate thereof purchasing the
Royalty Rights) represents, warrants and covenants that, if any Source to be
used by the Purchaser to pay the purchase price of any Note or Royalty Rights
under the Transaction Documents consists of assets of a benefit plan that is not
subject to ERISA, either (i) such benefit plan is not a governmental plan,
non-U.S. plan (as described in Section 4(b) of ERISA), church plan or other plan
subject to Law that is substantially similar to Section 406 or 407 of ERISA or
Section 4975 of the Code (“Similar Law”) or (ii) its purchase and holding of
Notes and Royalty Rights will not constitute a violation of Similar Law.

(c) The Purchaser (on behalf of itself or an Affiliate thereof purchasing the
Royalty Rights) acknowledges and agrees that none of the Issuer, the Subsidiary
Guarantors, nor any of their Affiliates have provided any advice or
recommendation with respect to the advisability of acquiring, holding, disposing
or exchanging of the Notes or the Royalty Rights.

Section 4.4 Due Diligence. The Purchaser (on behalf of itself or any Affiliate
thereof purchasing the Royalty Rights) acknowledges that, prior to the date of
this Purchase Agreement, (a) it has made, either alone or together with its
advisors, such separate and independent investigation of the Obligors and their
respective businesses, financial condition, prospects and managements as the
Purchaser deems to be, or such advisors have advised to be, necessary or
advisable in connection with the purchase of the Notes and the Royalty Rights
pursuant to the transactions contemplated by this Purchase Agreement, (b) it and
its advisors have received all information and data that it and such advisors
believe to be necessary in order to reach an informed decision as to the
advisability of the purchase of the Notes and the Royalty Rights pursuant to the
transactions contemplated by this Purchase Agreement, (c) it understands the
nature of the potential risks and potential rewards of the purchase of the Notes
and the Royalty Rights, (d) it is a sophisticated investor with investment
experience and has the ability to bear complete loss of its investment, whether
as a result of an Event of Default on the Notes or any insolvency, liquidation
or winding up of any Obligor or otherwise, and (e) it has such knowledge and
experience in

 

6



--------------------------------------------------------------------------------

financial and business matters that it is capable of evaluating the merits and
risks of purchasing the Notes and the Royalty Rights and can bear the economic
risks of investing in the Notes and the Royalty Rights for an indefinite period
of time, including the complete loss of its investment. The Purchaser
acknowledges that it has obtained its own attorneys, business advisors and tax
advisors as to legal, business and tax advice (or has decided not to obtain such
advice) and has not relied in any respect on any Obligor or the Placement Agent
for such advice. The Purchaser has had a reasonable time prior to the date of
this Purchase Agreement to ask questions and receive answers concerning the
Obligors and their business and the terms and conditions of the offering of the
Notes and the Royalty Rights and the transactions contemplated hereby and to
obtain any additional information that the Obligors possess or could acquire
without unreasonable effort or expense, and has generally such knowledge and
experience in business and financial matters and with respect to investments in
securities as to enable such Purchaser to understand and evaluate the risks of
such investment and form an investment decision with respect thereto. Except for
(i) the representations, warranties and covenants made by the Obligors in the
Transaction Documents and (ii) the legal opinions provided to the Purchasers in
connection with the transactions contemplated by the Transaction Documents, the
Purchaser is relying on its own investigation and analysis in entering into the
transactions contemplated hereby.

Section 4.5 Enforceability of this Purchase Agreement. This Purchase Agreement
has been duly authorized, executed and delivered by the Purchaser and
constitutes the valid, legally binding and enforceable obligation of the
Purchaser, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar Laws affecting creditors’
rights generally and by general principles of equity.

Section 4.6 Tax Matters.

(a) Except as otherwise required by Law, the Purchaser agrees to treat, and
shall treat, the Notes as indebtedness of the Issuer for U.S. federal income tax
purposes.

(b) The Purchaser understands and acknowledges that if Definitive Securities are
issued, the Purchaser must provide, the Trustee or any Paying Agent with the
applicable U.S. federal income tax certifications (generally, on IRS Form W-9
(or successor applicable form) in the case of a Person that is a United States
person (for purposes of this Section 4.6(b) within the meaning of
Section 7701(a)(30) of the Code) or on an appropriate IRS Form W-8 (or successor
applicable form) in the case of a Person that is not a United States person).

(c) The Purchaser (on behalf of itself or any Affiliate thereof purchasing the
Royalty Rights) represents and warrants that (i) it has not relied upon any
Obligor or the Placement Agent for any tax advice or disclosure of tax
consequences arising from the purchase, ownership or disposition of the Notes
and the Royalty Rights and (ii) it has relied upon its own tax counsel or
advisors with respect to any tax consequences arising from the purchase,
ownership or disposition of the Notes and the Royalty Rights.

Section 4.7 Reliance for Opinions. The Purchaser acknowledges and agrees that
the Obligors and, for purposes of the opinions to be delivered to the Purchaser
pursuant to Sections 6.1 and 6.2, counsel for the Obligors and counsel for the
Purchasers, respectively, may rely, without any independent verification
thereof, upon the accuracy of the representations and warranties of the
Purchaser, and compliance by the Purchaser with its agreements, contained in
Sections 4.1, 4.2 and 4.3, and the Purchaser hereby consents to such reliance.

 

7



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE OBLIGORS

Each Obligor, jointly and severally, represents and warrants to the Purchaser as
of the date hereof as follows:

Section 5.1 Securities Laws.

(a) Except for (i) the issuance and sale of the Additional Securities (as
defined in the Indenture) and related issuance of royalty rights on June 29,
2018 and (ii) the amendment of the Indenture on December 4, 2018 and related
issuance of royalty rights on December 18, 2018, no securities of the same class
(within the meaning of Rule 144A(d)(3)(i) under the Securities Act) as the
Notes, the Guarantees or the Royalty Rights have been issued and sold by any
Obligor within the six-month period immediately prior to the date hereof.

(b) The Issuer has a substantive, pre-existing relationship with the Purchaser.

(c) Assuming the accuracy of the representations and warranties of the
Purchasers in each of the Purchase Agreements and assuming the accuracy of the
statements in the certificate to be delivered by the Placement Agent pursuant to
Section 6.5, neither such Obligor nor any affiliate (as defined in Rule 144
under the Securities Act) of such Obligor has directly, or through any agent,
(i) sold, offered for sale, solicited offers to buy or otherwise negotiated in
respect of any security (as defined in the Securities Act) that is or will be
integrated with the sale of the Notes, the Guarantees or the Royalty Rights in a
manner that would require the registration under the Securities Act of the
Notes, the Guarantees or the Royalty Rights, (ii) engaged in any form of general
solicitation or general advertising in connection with the offering of the
Notes, the Guarantees or the Royalty Rights (as those terms are used in
Regulation D under the Securities Act), or in any manner involving a public
offering within the meaning of Section 4(a)(2) of the Securities Act, including
publication or release of articles, notices or other communications published in
any newspaper, magazine or similar medium or broadcast over television, radio or
internet, or any seminar or meeting whose attendees have been invited by any
general solicitation or general advertising, or (iii) engaged in any directed
selling efforts within the meaning of Rule 902(c) of Regulation S.

(d) Assuming the accuracy of the representations and warranties of the
Purchasers in each of the Purchase Agreements and assuming the accuracy of the
statements in the certificate to be delivered by the Placement Agent pursuant to
Section 6.5, (i) the Indenture is not required to be qualified under the U.S.
Trust Indenture Act of 1939, as amended, and (ii) no registration under the
Securities Act of the Notes, the Guarantees or the Royalty Rights is required in
connection with the sale thereof to the Purchasers (or, in the case of the
Royalty Rights, any of their Affiliates) as contemplated by the Transaction
Documents.

Section 5.2 Investment Company Act Matters. After giving effect to the offering
and sale of the Notes and the Royalty Rights, none of the Obligors will be
required to register as an “investment company” or “controlled” by an
“investment company” within the meaning of the U.S. Investment Company Act of
1940, as amended.

 

8



--------------------------------------------------------------------------------

Section 5.3 Use of Proceeds; Margin Regulations. No part of the proceeds from
the sale of the Notes or the Royalty Rights under the Transaction Documents will
be used, directly or indirectly, for the purpose of purchasing or carrying any
margin stock within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System (12 CFR 221), or for the purpose of purchasing or
carrying or trading in any securities under such circumstances as to involve
such Obligor in a violation of Regulation X of said Board (12 CFR 224) or to
involve any broker or dealer in a violation of Regulation T of said Board (12
CFR 220). Such Obligor is not engaged in the business of extending credit for
the purpose of purchasing or carrying margin stock within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System (12 CFR
221). As used in this Section 5.3, the terms “margin stock” and “purpose of
purchasing or carrying” shall have the meanings ascribed to them in said
Regulation U.

Section 5.4 Exchange Act Documents. The documents filed by the Issuer with the
Commission pursuant to the Exchange Act since March 31, 2018 (excluding any
documents or portions thereof furnished to, rather than filed with, the
Commission) (such documents, the “Exchange Act Documents”), when they were filed
with the Commission, conformed in all material respects to the requirements of
the Exchange Act, and none of such documents contained any untrue statement of a
material fact or omitted to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

Section 5.5 Financial Statements. The financial statements included in the
Exchange Act Documents, together with the related notes and schedules, present
fairly the consolidated financial position of the Obligors as of the dates
indicated and the consolidated results of operations, cash flows and changes in
shareholders’ equity of the Obligors for the periods specified and have been
prepared in all material respects in compliance with the requirements of the
Exchange Act and in conformity with U.S. generally accepted accounting
principles applied on a consistent basis during the periods involved; the other
financial and accounting data of the Obligors contained in the Exchange Act
Documents are accurately and fairly presented and prepared on a basis consistent
with the financial statements or the books and records of the Obligors.

Section 5.6 Organization; Power; Authorization; Enforceability. Each of the
Obligors has been duly organized, is legally existing and is in good standing
(or equivalent status) under the Laws of its jurisdiction of organization. Each
of the Obligors is duly qualified as a foreign corporation (or other equivalent
entity) in all jurisdictions in which the nature of its business or location of
its properties require such qualifications except where the failure to be so
qualified would not have a Material Adverse Effect. Each of the Obligors has the
requisite corporate (or other equivalent organizational) power and authority to
own, lease or operate the properties and assets it purports to own, lease or
operate, to carry on its business as presently conducted and to execute, deliver
and perform its obligations under each Transaction Document to which it is a
party except where the failure to have such power and authority to own, lease or
operate such properties and assets and carry on such business would not have a
Material Adverse Effect. Each Transaction Document entered into as of the date
hereof to which any Obligor is a party has been

 

9



--------------------------------------------------------------------------------

duly authorized, executed and delivered by such Obligor and constitutes the
valid, legally binding and, assuming due authorization, execution and delivery
by all other parties thereto, enforceable obligation of such Obligor, as the
case may be (subject, in each case, to general equitable principles, insolvency,
liquidation, reorganization and other Laws of general application relating to
creditors’ rights). Each Transaction Document to be entered into after the date
hereof to which any Obligor will be a party will be duly authorized, executed
and delivered by such Obligor and will constitute the valid, legally binding
and, assuming due authorization, execution and delivery by all other parties
thereto, enforceable obligation of such Obligor, as the case may be (subject, in
each case, to general equitable principles, insolvency, liquidation,
reorganization and other Laws of general application relating to creditors’
rights).

Section 5.7 Equity Interests; Ownership Structure. Schedule 5.7 sets forth a
complete and accurate list of each Obligor showing the jurisdiction of its
organization, the address of its principal place of business and its U.S.
taxpayer identification number (where applicable). All of the outstanding Equity
Interests in the Obligors have been duly authorized and validly issued and, to
the extent applicable, are fully paid and non-assessable, and, in the case of
any Subsidiary of the Issuer, the Equity Interests of such Subsidiary that are
owned by the Issuer or any other Obligor are owned by the Issuer or such other
Obligor free and clear of all Liens except Permitted Liens and those Liens
created under the Security Documents.

Section 5.8 Governmental and Third Party Authorizations. No approval,
authorization, consent or order of or filing with any Governmental Authority, or
of or with any self-regulatory organization or other non-governmental regulatory
authority (including NASDAQ) or approval of the shareholders of the Issuer or
any other Person, is required in connection with (a) the execution or delivery
by any Obligor of any Transaction Document to which it is a party or the
performance of obligations by any Obligor under any Transaction Document to
which it is a party (including the issuance and sale of the Notes and the
Royalty Rights), (b) the transactions contemplated by the Transaction Documents,
(c) the grant by the Obligors of the Liens granted or purported to be granted by
it pursuant to the Security Documents or (d) the perfection of the Liens created
under the Security Documents, other than (i) such approvals, authorizations,
consents, orders, filings and other actions as shall have been taken, given,
made or obtained and are in full force and effect as of the Closing Date, in
each case, as set forth in Schedule 5.8 (including the JFSC Consent), (ii) any
necessary filings under the securities or blue sky Laws of the various
jurisdictions in which the Notes are being offered, (iii) the filing of
financing statements under the UCC, recordings with the PTO and any other
recordings (including in any applicable non-U.S. jurisdiction) required to
perfect a security interest in the Notes Collateral; and (iv) such approvals,
authorizations, consents, orders, filings and other actions the failure of which
to take, give, make or obtain would not have a Material Adverse Effect.

Section 5.9 No Conflicts. The execution, delivery and performance of each
Transaction Document by each Obligor to the extent such Obligor is a party, the
issuance and sale of the Notes and the Royalty Rights and the consummation of
the transactions contemplated by the Transaction Documents will not conflict
with, result in any breach or violation of or constitute a default under (nor
constitute any event which, with notice, lapse of time or both, would result in
any breach or violation of, constitute a default under or give the holder of any
indebtedness (or a person acting on such holder’s behalf) the right to require
the repurchase, redemption or repayment of all or a part of such indebtedness
under) (or result in the creation or imposition of a lien, charge or

 

10



--------------------------------------------------------------------------------

encumbrance on any property or assets of any Obligor pursuant to) (A) the
respective certificate of incorporation or certificate of incorporation on name
change or articles of association, charter or bylaws or other applicable
organizational documents, of any Obligor, (B) any indenture, mortgage, deed of
trust, bank loan or credit agreement or other evidence of indebtedness, or any
license, lease, contract or other agreement or instrument to which any Obligor
is a party or by which any of them or any of their respective properties may be
bound or affected, (C) any federal, state, local or non-U.S. Law, (D) any rule
or regulation of any self-regulatory organization or other non-governmental
regulatory authority (including, the rules and regulations of NASDAQ), or
(E) any decree, judgment or order applicable to any Obligor or any of their
respective properties, except, in the case of clauses (B), (C) or (D), where
such breach, violation, default, event, right, lien, charge or encumbrance would
not, individually or in the aggregate, have a Material Adverse Effect.

Section 5.10 No Violation or Default. None of the Obligors is in breach or
violation of or in default under (nor has any event occurred which, with notice,
lapse of time or both, would result in any breach or violation of, constitute a
default under or give the holder of any indebtedness (or a person acting on such
holder’s behalf) the right to require the repurchase, redemption or repayment of
all or a part of such indebtedness under) (A) its respective certificate of
incorporation or certificate of incorporation on name change or articles of
association, charter or bylaws or other applicable organizational documents,
(B) any indenture, mortgage, deed of trust, bank loan or credit agreement or
other evidence of indebtedness, or any license, lease, contract or other
agreement or instrument to which it is a party or by which it or any of its
properties may be bound or affected, (C) any federal, state, local or non-U.S.
Law, (D) any rule or regulation of any self-regulatory organization or other
non-governmental regulatory authority (including, the rules and regulations of
NASDAQ), or (E) any decree, judgment or order applicable to it or any of its
properties, except, in the case of clauses (B), (C) or (D), where such breach,
violation, default, event or right would not, individually or in the aggregate,
have a Material Adverse Effect. On the date of this Purchase Agreement, there
exists no Event of Default under the Indenture, and on the Closing Date no Event
of Default under the Indenture will exist.

Section 5.11 No Material Adverse Change. Except as disclosed in the Exchange Act
Documents, subsequent to the respective dates as of which information is given
in the Exchange Act Documents, there has not been (i) any material adverse
change, or any development involving a prospective material adverse change, in
the business, properties, management, financial condition or results of
operations of the Obligors taken as a whole, (ii) any transaction which is
material to the Obligors taken as a whole, (iii) any obligation or liability,
direct or contingent (including any off-balance sheet obligations), incurred by
any Obligor, which is material to the Obligors taken as a whole, (iv) any change
in the share capital, Capital Stock or outstanding indebtedness of any Obligor
or (v) any dividend or distribution of any kind declared, paid or made on the
share capital or Capital Stock of any Obligor.

Section 5.12 Compliance with ERISA. At no time in the past six years has any
Obligor or any ERISA Affiliate maintained, sponsored, participated in,
contributed to or has or had any liability or obligation in respect of any
Employee Benefit Plan subject to Part 3 of Subtitle B of Title I of ERISA, Title
IV of ERISA, or Section 412 of the Code or any “multiemployer plan” as defined
in Section 3(37) of ERISA or any multiple employer plan for which any Obligor or
any ERISA Affiliate has incurred or could incur material liability under
Section 4063 or 4064 of

 

11



--------------------------------------------------------------------------------

ERISA. No “employee welfare benefit plan” as defined in Section 3(1) of ERISA
provides or promises, or at any time provided or promised, retiree health, or
other retiree welfare benefits except to the extent such benefit is fully
insured or may be required by the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended, or similar state law and except, on a case by case basis,
limited extensions of health insurance benefits to former employees receiving
severance payments from any Obligor. Each Employee Benefit Plan is and has been
operated in compliance with its terms and all applicable Laws, including but not
limited to ERISA and the Code and, to the knowledge of the Obligors, no event
has occurred and no condition exists that would subject any Obligor to any tax,
fine, lien, penalty or liability imposed by ERISA, the Code or other applicable
law which would reasonably be expected to have a Material Adverse Effect. Each
Employee Benefit Plan intended to be qualified under Section 401(a) of the Code
is so qualified and has a favorable determination or opinion letter from the IRS
upon which it can rely, and any such determination or opinion letter remains in
effect and has not been revoked; with respect to each Foreign Benefit Plan, such
Foreign Benefit Plan (1) if intended to qualify for special tax treatment,
meets, in all material respects, the requirements for such treatment, and (2) if
required to be funded, is funded to the extent required by applicable Law; none
of the Obligors has any obligations under any collective bargaining agreement
with any union. As used in this Purchase Agreement, “Employee Benefit Plan”
means any (a) “employee benefit plan” within the meaning of Section 3(3) of
ERISA or (b) stock purchase, stock option, stock-based severance, employment,
change-in-control, medical, disability, fringe benefit, bonus, incentive,
deferred compensation, employee loan and all other employee benefit plans,
agreements, programs, policies or other arrangements, whether or not subject to
ERISA, under which (x) any current or former employee, director or independent
contractor of any Obligor has any present or future right to benefits and which
are contributed to, sponsored by or maintained by any of any Obligor or (y) any
Obligor has had or has any present or future direct or contingent obligation or
liability; and “Foreign Benefit Plan” means any Employee Benefit Plan
established, maintained or contributed to outside of the United States or which
covers any employee of any Obligor working or residing outside of the United
States.

Section 5.13 Tax Matters. All material tax returns required to be filed by any
Obligor have been timely filed (within any applicable time limit extensions
permitted by the relevant tax authority), and all material taxes and other
assessments of a similar nature (whether imposed directly or through
withholding) including any interest, additions to tax or penalties applicable
thereto due or claimed to be due from such entities have been timely paid, other
than those being contested in good faith and for which adequate reserves have
been provided.

Section 5.14 Legal Proceedings. Except as disclosed in the Exchange Act
Documents, there are no actions, suits, claims, investigations or proceedings
pending or, to the knowledge of the Obligors, threatened or contemplated to
which any Obligor or any of their respective directors or officers is or would
be a party or of which any of their respective properties is or would be subject
at law or in equity, before or by any Governmental Authority or before or by any
self-regulatory organization or other non-governmental regulatory authority
(including NASDAQ), except any such action, suit, claim, investigation or
proceeding which, if resolved adversely to any Obligor, would not, individually
or in the aggregate, have a Material Adverse Effect.

 

12



--------------------------------------------------------------------------------

Section 5.15 Solvency. No step has been taken or is currently intended by any
Obligor or, to the knowledge of the Obligors, any other Person for the
winding-up, liquidation, dissolution or administration or for the appointment of
a receiver or administrator of any Obligor for all or any of the Obligors’
properties or assets. Immediately after the issuance and sale of the Notes and
the Royalty Rights and the consummation of the other transactions contemplated
by the Transaction Documents on the Closing Date, the Obligors taken as a whole
will not be rendered insolvent within the meaning of 11 U.S.C. 101(32) or any
other applicable insolvency Laws or, taken as a whole, be unable to realize upon
their property and pay their debts as they mature.

Section 5.16 Existing Indebtedness. The Exchange Act Documents disclose all of
the following types of material third-party outstanding indebtedness of each
Obligor: (a) indebtedness in respect of borrowed money; (b) any other obligation
of such Obligor to be liable for, or to pay, as obligor, guarantor or otherwise,
on the indebtedness for borrowed money of another Person (other than by
endorsement of negotiable instruments for collection in the ordinary course of
business); and (c) to the extent not otherwise included, indebtedness for
borrowed money of another Person secured by a Lien on any asset owned by such
Person (whether or not such indebtedness for borrowed money is assumed by such
Person).

Section 5.17 Material Contracts. None of the Obligors have sent or received any
communication regarding termination of, or intent not to renew, any Material
Contract, and no such termination or non-renewal has been threatened by any
Obligor or, to the knowledge of the Obligors, by any other party to any such
contract or agreement.

Section 5.18 Properties. Except as disclosed in the Exchange Act Documents, each
of the Obligors has good and marketable title to, or valid leasehold interests
in or rights to use, all of its tangible properties and assets material to its
business as presently conducted, free and clear of all Liens other than
Permitted Liens. Except as disclosed in the Exchange Act Documents, none of the
Obligors own any real property. The Exchange Act Documents disclose all material
leases of real property to which any Obligor is party (whether as lessor, lessee
or otherwise). To the knowledge of the Obligors, any real property held by any
Obligor under lease constitutes the valid, legally binding and enforceable
obligation of all parties thereto (subject, in each case, to general equitable
principles, insolvency, liquidation, reorganization and other Laws of general
application relating to creditors’ rights) except as would not have a Material
Adverse Effect.

Section 5.19 Intellectual Property.

(a) Except as disclosed in the Exchange Act Documents, the Obligors own the
Intellectual Property described in the Exchange Act Documents as being owned by
them and own or have obtained valid and enforceable licenses for, or other
rights to use all Intellectual Property (except that the enforcement thereof may
be subject to general equitable principles, insolvency, liquidation,
reorganization and other Laws of general application relating to creditors’
rights) used in and necessary for the conduct of their respective businesses as
currently conducted or as currently proposed to be conducted (including the
commercialization of products or services described in the Exchange Act
Documents as under development) (collectively, “Relevant Intellectual
Property”); to the knowledge of the Obligors, (i) there are no third parties who
have or will be able to establish rights to any Relevant Intellectual Property
that is described in the Exchange Act Documents as owned or purported to be
owned by any Obligor, except for, and to the extent of, the ownership rights of
any co-owners of such Relevant Intellectual Property that are disclosed in the
Exchange Act Documents; (ii) there is no infringement by misappropriation or

 

13



--------------------------------------------------------------------------------

other violation by any third parties of any Relevant Intellectual Property owned
by or exclusively licensed to any Obligor; (iii) there is no pending or, to the
knowledge of the Obligors, threatened action, suit, proceeding or claim by
others challenging any Obligor’s rights in or to any Relevant Intellectual
Property, and the Issuer is unaware of any facts which could form a reasonable
basis for any such action, suit, proceeding or claim; (iv) none of the Obligors
has received any notice from, and there is no pending or, to the knowledge of
the Obligors, threatened action, suit, proceeding or claim by others challenging
the validity, enforceability or scope of any Relevant Intellectual Property, and
the Issuer is unaware of any facts which could form a reasonable basis for any
such action, suit, proceeding or claim; (v) none of the Obligors have received
any notice from, and there is no pending or, to the knowledge of the Obligors,
threatened action, suit, proceeding or claim by others that any Obligor
infringes, misappropriates or otherwise violates, or could, upon the
commercialization of any product or service described in the Exchange Act
Documents as under development, infringe, misappropriate or violate any
Intellectual Property of others, and the Issuer is unaware of any facts which
could form a reasonable basis for any such action, suit, proceeding or claim;
(vi) the Obligors have complied with the material terms of each agreement
pursuant to which Relevant Intellectual Property has been licensed to any
Obligor, and all such agreements are in full force and effect; (vii) to the
knowledge of the Obligors there is no Patent or patent application that contains
claims that interfere with the issued or pending claims of any Patents included
in the Relevant Intellectual Property owned by or exclusively licensed to any
Obligor; (viii) the products described in the Exchange Act Documents as under
development by any Obligor fall within the scope of the claims of one or more
Patents owned by, or exclusively licensed to, any Obligor; (ix) all Patents and
patent applications owned by and, to the knowledge of the Obligors, exclusively
licensed to any Obligor have been duly and properly filed and maintained and the
Obligors and, to the knowledge of the Obligors, the applicable licensor have
complied in all material respects with their duty of candor and disclosure to
the PTO or other applicable patent office with respect to all patent
applications owned by or exclusively licensed to any Obligor and included in the
Relevant Intellectual Property and filed with the PTO or other applicable patent
office; (x) the Obligors have taken all steps reasonably necessary to secure
their respective interest in the Relevant Intellectual Property owned or
purported to be owned by any Obligor, including obtaining all necessary
assignments from its employees, consultants and contractors pursuant to a
written agreement; (xi) the Obligors have taken reasonable steps in accordance
with normal industry practice to maintain the confidentiality of all material
trade secrets included in any Intellectual Property, and no such Relevant
Intellectual Property has been disclosed other than to employees,
representatives, independent contractors, collaborators, licensors, licensees,
agents and advisors of the Obligors who are legally bound to a duty of
confidentiality; (xii) the Obligors are not a party to or bound by any options,
licenses or agreements with respect to the Intellectual Property of any other
person or entity that are required to be described in the Exchange Act Documents
that are not so described therein; (xiii) all conditions stated in any license
agreement under which Relevant Intellectual Property is exclusively licensed to
any Obligor that are required to be satisfied in order for such Obligor to
retain exclusive rights have been timely satisfied; (xiv) to the knowledge of
the Obligors, the issued Patents owned by or exclusively licensed to any Obligor
are valid and enforceable and the Issuer is unaware of any facts that would
preclude the issuance of a valid and enforceable Patent on any pending patent
application owned by any Obligor; and (xv) except as disclosed in the Exchange
Act Documents, no government funding, facilities or resources of a university,
college, other educational institution or research center was used in the
development of any Relevant Intellectual Property that is owned or purported to
be owned by any Obligor that would confer upon any governmental agency or body,
university, college, other educational institution or research center any claim
or right in or to any such Relevant Intellectual Property.

 

14



--------------------------------------------------------------------------------

(b) Schedule 5.19 contains a complete list of (i) all registered trademarks,
copyrights and Patents that are owned by or licensed to any Obligor, in each
case that are reasonably necessary for the operation of the business of the
Obligors as presently conducted and (ii) all Patent license agreements granting
rights to any of the Obligors to such licensed Patents.

(c) Each Obligor is the owner or holder of each biologics license application
set forth opposite its name in Schedule 5.19. No Obligor has granted or assigned
to any other Person, directly or indirectly, any rights to any other Person
under any such biologics license application; provided, however, that such
Obligor may have assigned or granted to a Person the right to manufacture
product under such biologics license application and/or the right to a share of
profit from such Obligor’s sales of product under such biologics license
application. Schedule 5.19 sets forth the product that pertains to each such
biologics license application.

Section 5.20 Environmental Matters. The Obligors and their respective
properties, assets and operations are in compliance with, and the Obligors hold
all permits, authorizations and approvals required under, Environmental Laws (as
defined below), except to the extent that failure to so comply or to hold such
permits, authorizations or approvals would not, individually or in the
aggregate, have a Material Adverse Effect; there are no past, present or, to the
knowledge of the Obligors, reasonably anticipated future events, conditions,
circumstances, activities, practices, actions, omissions or plans that could
reasonably be expected to give rise to any material costs or liabilities to any
Obligor under, or to interfere with or prevent compliance by any Obligor with,
Environmental Laws; except as would not, individually or in the aggregate, have
a Material Adverse Effect, none of the Obligors (i) is the subject of any
investigation, (ii) has received any notice or claim, (iii) is a party to or
affected by any pending or, to the knowledge of the Obligors, threatened action,
suit or proceeding, (iv) is bound by any judgment, decree or order or (v) has
entered into any agreement, in each case relating to any alleged violation of
any Environmental Law or any actual or alleged release or threatened release or
cleanup at any location of any Hazardous Materials (as defined below) (as used
herein, “Environmental Law” means any applicable federal, state, local or
non-U.S. Law, statute, ordinance, rule, regulation, order, decree, judgment,
injunction, permit, license, authorization or other binding requirement, or
common law, relating to health, safety or the protection, cleanup or restoration
of the environment or natural resources, including those relating to the
distribution, processing, generation, treatment, storage, disposal,
transportation, other handling or release or threatened release of Hazardous
Materials, and “Hazardous Materials” means any material (including pollutants,
contaminants, hazardous or toxic substances or wastes) that is regulated by or
may give rise to liability under any Environmental Law).

Section 5.21 Labor Matters. Except for matters which would not, individually or
in the aggregate, have a Material Adverse Effect, (i) none of the Obligors is
engaged in any unfair labor practice, (ii) there is (A) no unfair labor practice
complaint pending or, to the knowledge of the Obligors, threatened against any
Obligor before the National Labor Relations Board or any similar non-U.S. body,
and no grievance or arbitration proceeding arising out of or under collective
bargaining agreements is pending or, to the knowledge of the Obligors,
threatened, (B) no strike,

 

15



--------------------------------------------------------------------------------

labor dispute, slowdown or stoppage pending or, to the knowledge of the
Obligors, threatened against any Obligor and (C) no union representation dispute
currently existing concerning the employees of any Obligor, (iii) to the
knowledge of the Obligors, no union organizing activities are currently taking
place concerning the employees of any Obligor and (iv) there has been no
violation of any applicable federal, state, local or non-U.S. Law relating to
discrimination in the hiring, promotion or pay of employees of any Obligor, any
applicable wage or hour Laws, or the rules and regulations promulgated
thereunder, or any similar applicable non-U.S. law, rule or regulation,
concerning the employees of any Obligor.

Section 5.22 Insurance. The Obligors maintain insurance covering their
respective properties, operations, personnel and businesses as the Issuer
reasonably deems adequate; such insurance insures against such losses and risks
to an extent which is adequate in accordance with customary industry practice to
protect the Obligors and their respective businesses; all such insurance is
fully in force on the date hereof and will be fully in force at the time of
purchase; none of the Obligors have any reason to believe that it will not be
able to (i) renew any such insurance as and when such insurance expires or
(ii) obtain comparable coverage from similar institutions as may be necessary or
appropriate to conduct its business as now conducted at a cost that would not
result in any Material Adverse Effect.

Section 5.23 No Unlawful Payments. None of the Obligors, nor any director,
officer or employee of any Obligor nor, to the knowledge of the Obligors, any
agent, affiliate or other person associated with or acting on behalf of any
Obligor has (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expense relating to political activity;
(ii) made or taken an act in furtherance of an offer, promise or authorization
of any direct or indirect unlawful payment or benefit to any foreign or domestic
government official or employee, including of any government-owned or controlled
entity or of a public international organization, or any person acting in an
official capacity for or on behalf of any of the foregoing, or any political
party or party official or candidate for political office; (iii) violated or is
in violation of any provision of the Foreign Corrupt Practices Act of 1977, as
amended, or any applicable law or regulation implementing the OECD Convention on
Combating Bribery of Foreign Public Officials in International Business
Transactions, or committed an offence under the Bribery Act 2010 of the United
Kingdom, or any other applicable anti-bribery or anti-corruption law; or
(iv) made, offered, agreed, requested or taken an act in furtherance of any
unlawful bribe or other unlawful benefit, including any unlawful rebate, payoff,
influence payment, kickback or other unlawful payment or benefit. The Obligors
have instituted, maintain and enforce, and will continue to maintain and enforce
policies and procedures designed to promote and ensure compliance with all
applicable anti-bribery and anti-corruption Laws.

Section 5.24 Compliance with Anti-Money Laundering Laws. The operations of the
Obligors are and have been conducted at all times in compliance with applicable
financial recordkeeping and reporting requirements, including those of the
Currency and Foreign Transactions Reporting Act of 1970, as amended, the
applicable money laundering statutes of all jurisdictions where any Obligor
conducts business, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Anti-Money Laundering Laws”), and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving any Obligor with respect to the
Anti-Money Laundering Laws is pending or, to the knowledge of the Obligors,
threatened.

 

16



--------------------------------------------------------------------------------

Section 5.25 Compliance with OFAC. None of the Obligors, directors, officers or
employees, nor, to the knowledge of the Obligors, any agent, affiliate or other
person associated with or acting on behalf of any Obligor is currently the
subject or the target of any sanctions administered or enforced by the U.S.
government (including the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State and including the
designation as a “specially designated national” or “blocked person”), the
United Nations Security Council, the European Union, Her Majesty’s Treasury or
other relevant sanctions authority (collectively, “Sanctions”), nor are any of
the Obligors located, organized or resident in a country or territory that is
the subject or target of Sanctions, including Cuba, Iran, North Korea, Sudan,
Syria and Crimea (each, a “Sanctioned Country”); and the Issuer will not
directly or indirectly use the proceeds of the offering of the Notes hereunder,
or lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other person or entity (i) to fund or facilitate any
activities of or business with any person that, at the time of such funding or
facilitation, is the subject or target of Sanctions, (ii) to fund or facilitate
any activities of or business in any Sanctioned Country or (iii) in any other
manner that will result in a violation by any person (including any person
participating in the transaction, whether as underwriter, advisor, investor or
otherwise) of Sanctions. For the past five years, the Obligors have not
knowingly engaged in and are not now knowingly engaged in any dealings or
transactions with any person that at the time of the dealing or transaction is
or was the subject or the target of Sanctions or with any Sanctioned Country.

Section 5.26 Disclosure Controls. The Issuer has established and maintains and
evaluates “disclosure controls and procedures” (as such term is defined in Rules
13a-15 and 15d-15 under the Exchange Act) and “internal control over financial
reporting” (as such term is defined in Rules 13a-15 and 15d-15 under the
Exchange Act); such disclosure controls and procedures are designed to ensure
that material information relating to the Issuer, including its Subsidiaries, is
made known to the Issuer’s Chief Executive Officer and its Chief Financial
Officer by others within those entities, and such disclosure controls and
procedures are effective to perform the functions for which they were
established; the Issuer’s independent registered public accountants and the
Audit Committee of the Board of Directors of the Issuer have been advised of:
(i) all significant deficiencies, if any, in the design or operation of internal
controls which could adversely affect the Issuer’s ability to record, process,
summarize and report financial data; and (ii) all fraud, if any, whether or not
material, that involves management or other employees who have a role in the
Issuer’s internal controls; all “significant deficiencies” and “material
weaknesses” (as such terms are defined in Rule 1-02(a)(4) of Regulation S-X
under the Securities Act) of the Issuer, if any, have been identified to the
Issuer’s independent registered public accountants and are disclosed in the
Exchange Act Documents; since the end of the Issuer’s most recent audited fiscal
year, there have been no significant changes in internal controls or in other
factors that could significantly affect internal controls, including any
corrective actions with regard to significant deficiencies and material
weaknesses, and the Issuer has taken all necessary actions to ensure that, the
Obligors and their respective officers and directors, in their capacities as
such, will be in compliance in all material respects with the applicable
provisions of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated thereunder.

 

17



--------------------------------------------------------------------------------

Section 5.27 Accounting Controls. The Obligors have established and maintains a
system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorization; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles and to maintain accountability for assets;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with existing assets at reasonable intervals and appropriate action is
taken with respect to any differences.

Section 5.28 Licenses and Permits. The Obligors have all necessary licenses,
authorizations, consents and approvals and have made all necessary filings
required under any applicable Law and has obtained all necessary licenses,
authorizations, consents and approvals from other Persons, in order to conduct
their respective businesses, except where the failure to have or have obtained
such licenses, authorizations, consents or approvals or make such filings would
not, individually or in the aggregate, have a Material Adverse Effect; none of
the Obligors is in violation of, or in default under, or has received notice of
any proceedings relating to revocation or modification of, any such license,
authorization, consent or approval or any federal, state, local or non-U.S. Law,
regulation or rule or any decree, order or judgment applicable to any Obligor,
except where such violation, default, revocation or modification would not,
individually or in the aggregate, have a Material Adverse Effect.

Section 5.29 No Immunity. None of the Obligors nor any of its properties or
assets has any immunity from the jurisdiction of any court or from any legal
process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution or otherwise) under the Laws of Jersey, Scotland
or Switzerland.

Section 5.30 Feasibility Studies. The feasibility studies that are described in,
or the results thereof which are referred to in, the Exchange Act Documents were
conducted in all material respects in accordance with standard accepted medical
and scientific research procedures; each description of the results of such
studies contained in the Exchange Act Documents is accurate and complete in all
material respects and fairly presents the data derived from such studies, and
the Obligors have no knowledge of any other studies or tests or trials the
results of which are inconsistent with, or otherwise call into question, the
results described or referred to in the Exchange Act Documents.

Section 5.31 Health Care Laws. The Obligors and, to the knowledge of the
Obligors, the Obligors’ respective directors, officers, employees, and agents
(while acting in such capacity) are, and at all times prior hereto were, in
material compliance with, all health care Laws applicable to the Obligors or any
of their products or activities, including the federal Anti-Kickback Statute (42
U.S.C. Section 1320a-7b(b)), the Anti-Inducement Law (42 U.S.C.
Section 1320a-7a(a)(5)), the civil False Claims Act (31 U.S.C. Section 3729 et
seq.), the administrative False Claims Law (42 U.S.C. Section 1320a-7b(a)), the
Stark law (42 U.S.C. Section 1395nn), the Health Insurance Portability and
Accountability Act of 1996 (42 U.S.C. Section 1320d et seq.) as amended by the
Health Information Technology for Economic and Clinical Health Act (42 U.S.C.
Section 17921 et seq.), the exclusion laws (42 U.S.C. Section 1320a-7), the
Federal Food, Drug, and Cosmetic Act (21 U.S.C. Section 301 et seq.), the
Controlled Substances Act (21 U.S.C. Section 801 et seq.), the Public Health
Service Act (42 U.S.C. Section 201 et seq.), Medicare (Title XVIII of the Social

 

18



--------------------------------------------------------------------------------

Security Act), Medicaid (Title XIX of the Social Security Act), the regulations
promulgated pursuant to such Laws, and any other state, federal or non-U.S. law,
accreditation standards, regulation, memorandum, opinion letter, or other
issuance which imposes legally binding requirements on the manufacturing,
development, testing, labeling, advertising, marketing or distribution of drugs,
biological products and/or medical devices (including diagnostic products),
kickbacks, patient or program charges, recordkeeping, claims process,
documentation requirements, medical necessity, referrals, the hiring of
employees or acquisition of services or supplies from those who have been
excluded from government health care programs, quality, safety, privacy,
security, licensure, accreditation or any other aspect of providing health care,
clinical laboratory or diagnostics products or services (collectively, “Health
Care Laws”) except, with respect to any of the foregoing, such as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. None of the Obligors have received any notification,
correspondence or any other written or oral communication, including
notification of any pending or threatened claim, suit, proceeding, hearing,
enforcement, investigation, arbitration or other action from any Governmental
Authority, including the FDA, the EMEA, the United States Federal Trade
Commission, the United States Drug Enforcement Administration, the Centers for
Medicare & Medicaid Services, HHS’s Office of Inspector General, the United
States Department of Justice and state Attorneys General or similar agencies of
potential or actual non-compliance by, or liability of, any Obligor under any
Health Care Laws, except, with respect to any of the foregoing, such as would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. to the knowledge of the Obligors, there are no facts or
circumstances that would reasonably be expected to give rise to material
liability of any Obligor under any Health Care Laws.

Section 5.32 Regulatory Filings.

(a) The manufacture by or on behalf of any Obligor of any of the Obligors’
respective products is being conducted in compliance in all material respects
with all applicable Health Care Laws, including the FDA’s current good
manufacturing practice regulations at 21 C.F.R. Parts 210, 211, 600 through 680,
and 820, and, to the extent applicable, the respective counterparts thereof
promulgated by governmental authorities in countries outside the United States.

(b) The Obligors are complying in all material respects with all applicable
regulatory post-market reporting obligations, including the FDA’s adverse event
reporting requirements at 21 C.F.R. Parts 310, 314, 600, and 803, and, to the
extent applicable, the respective counterparts thereof promulgated by
governmental authorities in countries outside the United States.

(c) Except as disclosed in the Exchange Act Documents, none of the Obligors have
had any product, clinical laboratory or manufacturing site (whether
Obligor-owned or that of a third party manufacturer for the Obligors’ respective
products) subject to a Governmental Authority (including FDA) shutdown or import
or export prohibition, nor received any FDA Form 483 or other Governmental
Authority notice of inspectional observations, “warning letters,” “untitled
letters,” requests to make changes to the Obligors’ respective products,
processes or operations, or similar correspondence or notice from the FDA or
other Governmental Authority alleging or asserting material noncompliance with
any applicable Health Care Laws. to the knowledge of the Obligors, neither the
FDA nor any other Governmental Authority is considering such action.

 

19



--------------------------------------------------------------------------------

(d) Except as disclosed in the Exchange Act Documents, there have been no
material recalls, field notifications, field corrections, market withdrawals or
replacements, warnings, “dear doctor” letters, investigator notices, safety
alerts or other notice of action relating to an alleged lack of safety,
efficacy, or regulatory compliance with respect to the Obligors’ respective
products (“Safety Notices”); to the knowledge of the Obligors, there are no
facts that would be reasonably likely to result in (i) a Safety Notice with
respect to the Obligors’ respective products or services, (ii) a material change
in labeling of the Obligors’ respective products or services, or (iii) a
material termination or suspension of marketing or testing of any the Obligors’
respective products or services.

(e) The Obligors have not knowingly made any false statements on, or material
omissions from, any applications, approvals, reports or other submissions to any
Regulatory Agency, or in or from any other records and documentation prepared or
maintained to comply with the requirements of any Regulatory Agency relating to
the Obligors’ respective products. None of the Obligors or, to the knowledge of
the Obligors, any officer, employee or agent of any Obligor has been convicted
of any crime or engaged in any conduct that would reasonably be expected to
result in (a) debarment under 21 U.S.C. Section 335a or any similar state or
non-U.S. law or regulation or (b) exclusion under 42 U.S.C. Section 1320a-7 or
any similar state or non-U.S. law or regulation, and none of the Obligors nor
any such person has been so debarred or excluded.

ARTICLE VI

CONDITIONS TO CLOSING

The obligations of the Purchaser hereunder on the Closing Date are subject to
the accuracy in all material respects (except for such representations qualified
by materiality or Material Adverse Effect, which shall be accurate in all
respects) of the representations and warranties of the Obligors contained herein
as of the Closing Date (subject to exceptions or updates to such representations
and warranties contemplated by Section 6.3), to the accuracy of the statements
of the Obligors and their respective officers made in any certificates delivered
pursuant hereto on the Closing Date, to the performance by the Obligors of their
respective obligations hereunder as of the Closing Date and to the satisfaction
or waiver by the Purchaser of each of the following additional terms and
conditions applicable on the Closing Date:

Section 6.1 Obligors’ Counsel Opinions.

(a) Clifford Chance LLP, special counsel to the Obligors, shall have furnished
to the Purchasers their opinion, addressed to the Purchasers (and any Affiliate
thereof purchasing the Royalty Rights on the Closing Date) and dated the Closing
Date, in form and substance reasonably satisfactory to the Purchasers.

(b) DWF LLP, special Scottish counsel to the Obligors, shall have furnished to
the Purchasers their opinion, addressed to the Purchasers (and any Affiliate
thereof purchasing the Royalty Rights on the Closing Date) and dated the Closing
Date, in form and substance reasonably satisfactory to the Purchasers.

 

20



--------------------------------------------------------------------------------

(c) Mercuris Avocats (f/k/a Lexartis Avocats), special Switzerland counsel to
the Obligors, shall have furnished to the Purchasers their opinion, addressed to
the Purchasers (and any Affiliate thereof purchasing the Royalty Rights on the
Closing Date) and dated the Closing Date, in form and substance reasonably
satisfactory to the Purchasers.

Section 6.2 Purchasers’ Counsel Opinions.

(a) Pillsbury Winthrop Shaw Pittman LLP, special counsel to the Purchasers (and
any Affiliate thereof purchasing the Royalty Rights on the Closing Date), shall
have furnished to the Purchasers their opinion, addressed to the Purchasers (and
any Affiliate thereof purchasing the Royalty Rights on the Closing Date) and
dated the Closing Date, in form and substance reasonably satisfactory to the
Purchasers.

(b) Prager Dreifuss AG, special Switzerland counsel to the Purchasers, shall
have furnished to the Purchasers their opinion, addressed to the Purchasers (and
any Affiliate thereof purchasing the Royalty Rights on the Closing Date) and
dated the Closing Date, in form and substance reasonably satisfactory to the
Purchasers.

(c) Bedell Cristin Jersey Partnership, special Channel Islands counsel to the
Purchasers, shall have furnished to the Purchasers their opinion, addressed to
the Purchasers (and any Affiliate thereof purchasing the Royalty Rights on the
Closing Date) and dated the Closing Date, in form and substance reasonably
satisfactory to the Purchasers.

(d) Burness Paull LLP, special Scottish counsel to the Purchasers, shall have
furnished to the Purchasers their opinion, addressed to the Purchasers (and any
Affiliate thereof purchasing the Royalty Rights on the Closing Date) and dated
the Closing Date, in form and substance reasonably satisfactory to the
Purchasers.

Section 6.3 Certification as to Purchase Agreement. Each Obligor shall have
furnished to the Purchasers a certificate, dated the Closing Date, of its
respective Responsible Officer, stating that, as of the Closing Date, the
representations and warranties of such Obligor in this Purchase Agreement are
true and correct in all material respects (except for such representations
qualified by materiality or Material Adverse Effect, which are true and correct
in all respects) and such Obligor has complied in all material respects with all
of the agreements and satisfied all of the conditions on its part to be
performed or satisfied hereunder on or before the Closing Date; provided,
however, that any such certificate as of the Closing Date may provide exceptions
to any representation and warranty made in Sections 5.11 through 5.32 or update
any schedule provided pursuant to Article V.

Section 6.4 Authorizations. Each Obligor shall have furnished to the Purchasers
(a) a copy of the resolutions, consents or other documents, certified by a
Responsible Officer of such Obligor, as of the Closing Date, duly authorizing
the execution and delivery of, and performance of obligations under, the
Transaction Documents to which it is a party and any other documents to be
executed on or prior to the Closing Date by or on behalf of it in connection
with the transactions contemplated thereby and, in the case of the Issuer, the
issuance and sale of the Notes and Royalty Rights, and a certification that such
resolutions, consents or other documents have not been modified, rescinded or
amended and are in full force and effect, (b) certified copies of its respective

 

21



--------------------------------------------------------------------------------

organizational documents, including as such documents have been amended to
effect the transactions contemplated by the Transaction Documents, (c) a
certification by a Responsible Officer of such Obligor, as of the Closing Date,
as to the incumbency and specimen signatures of each officer executing any
Transaction Document or any other document delivered in connection herewith on
behalf of such Obligor (together with a certification of another Responsible
Officer of such Obligor as to incumbency and specimen signature of the
first-mentioned Responsible Officer) and (d) a certificate of good standing (or
equivalent) of such Obligor as of a recent date from the Secretary of State (or
other applicable Governmental Authority) of its jurisdiction of organization.

Section 6.5 Offering of Notes and Royalty Rights. The Placement Agent shall have
delivered to the Issuer a certificate, dated on or about the Closing Date, as to
the manner of the offering of the Notes, the Guarantees and the Royalty Rights
and the number and character of the offerees contacted, which certificate shall
state that the Placement Agent (a) did not solicit offers for, or offer, the
Notes, the Guarantees or the Royalty Rights by means of any form of general
solicitation or general advertising (as those terms are used in Regulation D
under the Securities Act) or in any manner involving a public offering within
the meaning of Section 4(a)(2) of the Securities Act, including publication or
release of articles, notices or other communications published in any newspaper,
magazine or similar medium or broadcast over television, radio or internet, or
any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising, and did not engage in any directed selling
efforts within the meaning of Rule 902(c) of Regulation S and (b) solicited
offers for the Notes and the Royalty Rights only from, and offered the Notes
only to, (i) Persons who it reasonably believed were QIBs or, if any such Person
was buying for one or more institutional accounts for which such Person was
acting as fiduciary or agent, only when such Person reasonably believed that
each such account was a QIB, (ii) in the case of offers outside the United
States, to Persons that are not U.S. persons (as defined in Regulation S) in
accordance with Rule 903 of Regulation S, and (iii) Accredited Investors, and
shall further state that counsel to the Obligors and to the Purchasers may rely
thereon in rendering their respective opinions to be delivered hereunder.

Section 6.6 CUSIP Numbers. S&P Global Market Intelligence’s CUSIP Global
Services, as agent for the National Association of Insurance Commissioners,
shall have issued CUSIP numbers and ISIN numbers for the Notes.

Section 6.7 Further Information. On or prior to the Closing Date, the Obligors
shall have furnished to the Purchaser such further information, certificates and
documents as such Purchaser may reasonably request in connection with this
Purchase Agreement and the other Transaction Documents and the transactions
contemplated hereby and thereby; provided, however, that the Purchaser shall not
be entitled to receive any information or data of the type contemplated by
Section 4.4 following the date hereof.

Section 6.8 Consummation of Transactions. All of the transactions contemplated
by the Transaction Documents to be completed on or before the Closing Date shall
have been consummated or shall be consummated concurrently with the transactions
contemplated hereby, and the Purchaser shall have received executed copies of
the Transaction Documents (which shall be in full force and effect).

 

22



--------------------------------------------------------------------------------

Section 6.9 No Actions. No action shall have been taken and no Law has been
enacted, adopted or issued by any Governmental Authority that would, as of the
Closing Date, prevent the issuance or sale of the Notes or the Royalty Rights,
and no injunction, restraining order or order of any other nature by any court
of competent jurisdiction shall have been issued as of the Closing Date that
would prevent the issuance or sale of the Notes or the Royalty Rights.

Section 6.10 Consents. The Purchasers shall have received copies of all
consents, approvals, authorizations, orders, registrations and qualifications
set forth in Schedule 5.8.

Section 6.11 Use of Proceeds. The Issuer will apply the proceeds of the sale of
the Notes and the Royalty Rights to fund the Cash Reserve Account on the Closing
Date in the amount of the CE Marking Cash Reserve Amount, to pay fees, costs and
expenses arising in connection with the issuance of the Notes and for general
corporate purposes.

Section 6.12 Royalty Rights. On the Closing Date, (a) the Royalty Right shall
have been received by the Purchaser (or any Affiliate thereof) pursuant to the
applicable Royalty Right Agreement and (b) the Issuer and the Purchaser shall
execute and deliver such Royalty Right Agreement in the form of Exhibit A.

Section 6.13 CE Marking Securities Triggering Event. The CE Marking Securities
Triggering Event shall have occurred on or prior to April 30, 2019.

ARTICLE VII

ADDITIONAL COVENANTS

Section 7.1 DTC. The Issuer will use reasonable best efforts to comply with the
agreements set forth in the representation letter of the Issuer to DTC relating
to the approval of the Notes by DTC for “book-entry” transfer.

Section 7.2 Expenses. The Issuer agrees to pay or cause to be paid from the
proceeds of the issuance of the Notes and the Royalty Rights all reasonable,
documented fees and expenses of Pillsbury Winthrop Shaw Pittman LLP, acting as
special counsel to the Purchasers, Bedell Cristin Jersey Partnership, acting as
special Jersey, Channel Islands counsel to the Purchasers, Prager Dreifuss AG,
acting as special Switzerland counsel to the Purchasers, and Burness Paull LLP,
acting as special Scotland counsel to the Purchasers (the amount of any such
payment of the reasonable, documented fees and expenses of Pillsbury Winthrop
Shaw Pittman LLP (excluding such fees and expenses related to intellectual
property work and opinions) not to exceed in the aggregate the amount set forth
in paragraph 2 of the letter agreement dated November 27, 2018 between the
Issuer and the Placement Agent (unless otherwise agreed to by the Issuer)), it
being understood that the Issuer will not reimburse any other expenses of any
Purchasers (including expenses of any other counsel).

Section 7.3 Confidentiality; Public Announcement.

(a) Except as otherwise required by Law or judicial or administrative
proceedings (by oral questions, interrogatories, requests for information or
documents, subpoena, civil investigation demand or similar process) or the rules
and regulations of any securities exchange or trading system or any Governmental
Authority or pursuant to requests from regulatory agencies

 

23



--------------------------------------------------------------------------------

having oversight over any of the Obligors and except as otherwise set forth in
this Section 7.3, each Obligor will, and will cause each of its Affiliates,
directors, officers, employees, agents, representatives and similarly situated
persons who receive such information to, treat and hold as confidential and not
disclose to any Person any and all Confidential Information furnished to it by
the Purchaser, as well as the information on Schedule 1 to this Purchase
Agreement, and to use any such Confidential Information and other information
only in connection with this Purchase Agreement and any other Transaction
Document and the transactions contemplated hereby and thereby. Notwithstanding
the foregoing, the Obligors may disclose such information solely on a
need-to-know basis and solely to their members, directors, employees, managers,
officers, agents, brokers, advisors, lawyers, bankers, trustees,
representatives, investors, co-investors, insurers, insurance brokers,
underwriters and financing parties; provided, however, that such Persons shall
be informed of the confidential nature of such information and shall be
obligated to keep such Confidential Information and other information
confidential pursuant to obligations of confidentiality no less onerous than
those set forth herein.

(b) The Purchaser acknowledges that it will not, after the execution of this
Purchase Agreement, make a public announcement or filing with respect to the
transactions contemplated by the Transaction Documents or reference or describe
such transactions in a public announcement or filing, without the Issuer’s prior
written consent (such consent not to be unreasonably withheld, delayed or
conditioned). Except as required by applicable Law or judicial or administrative
proceedings (by oral questions, interrogatories, requests for information or
documents, subpoena, civil investigation demand or similar process) or the rules
and regulations of any securities exchange or trading system or any Governmental
Authority or pursuant to requests from regulatory agencies having oversight over
any of the Obligors, in no event shall the Purchaser’s name (in any variation)
be used in any public announcement or filing, or in any type of mail or
electronic distribution intended for an audience that is not solely limited to
the Affiliates of the Issuer, without the Purchaser’s written consent.

(c) Except as required by applicable Law or judicial or administrative
proceedings (by oral questions, interrogatories, requests for information or
documents, subpoena, civil investigation demand or similar process) or the rules
and regulations of any securities exchange or trading system or any Governmental
Authority or pursuant to requests from regulatory agencies having oversight over
any of the Obligors, neither the Issuer nor any of its Affiliates shall disclose
to any Person, or use or include in any public announcement or any public
filing, the identity of any shareholders, members, directors or Affiliates of
the Purchaser, without the prior written consent of such shareholder, member,
director or Affiliate.

Section 7.4 Channel Islands Listing. The Issuer will use commercially reasonable
efforts to list the Notes on the Official List of the Channel Islands Securities
Exchange Authority Limited (or any other recognized stock exchange as the Issuer
may in its sole discretion determine) as soon as reasonably practicable after
the Closing Date.

Section 7.5 CE Marking Securities Triggering Event Notice. The Issuer shall,
within five (5) Business Days of the occurrence of the CE Marking Securities
Triggering Event (the “Notice Period”), (1) deliver written notice of the
occurrence of the CE Marking Securities Triggering Event to the Purchaser (the
“CE Marking Securities Triggering Event Notice”), which CE Marking Securities
Triggering Event Notice shall state the date of the occurrence of the CE

 

24



--------------------------------------------------------------------------------

Marking Securities Triggering Event and the Closing Date and (2) issue a press
release of the Issuer publicly announcing the European CE marking of the
Issuer’s initial MosaiQ™ IH Microarray (the “Press Release”). Notwithstanding
anything to the contrary herein, the Issuer may delay the issuance of the Press
Release if the issuance of the Press Release during the Notice Period is not, in
the good faith opinion of the board of directors of the Issuer and its counsel,
in the best interest of the Issuer and otherwise required (a “Grace
Period”); provided, that the Issuer shall promptly (i) notify the Purchaser in
writing during the Notice Period of the existence of the Grace Period and the
date on which the Grace Period will begin, and (ii) notify the Purchaser in
writing of the date on which the Grace Period ends; provided further, that Grace
Period shall not exceed five (5) consecutive days following the expiration of
the Notice Period; provided further, however, if the Issuer fails to issue the
Press Release prior to the expiration of the Grace Period, the Purchaser is
permitted to thereafter disclose the occurrence of the CE Marking Securities
Triggering Event in its sole discretion.

ARTICLE VIII

SURVIVAL OF CERTAIN PROVISIONS

Section 8.1 Survival of Certain Provisions. The representations, warranties,
covenants and agreements contained in this Purchase Agreement shall survive
(a) the execution and delivery of this Purchase Agreement, the Notes, the
Guarantees and the Royalty Rights and (b) the sale or transfer by any Purchaser
of any Note or Royalty Right or portion thereof or interest therein. All such
provisions are binding upon and may be relied upon by any subsequent holder or
beneficial owner of a Note or Royalty Right, regardless of any investigation
made at any time by or on behalf of any Purchaser or any other holder or
beneficial owner of a Note or Royalty Right. All statements contained in any
certificate or other instrument delivered by or on behalf of any party hereto
pursuant to this Purchase Agreement shall be deemed to have been relied upon by
each other party hereto and shall survive the consummation of the transactions
contemplated hereby regardless of any investigation made by or on behalf of any
such party. The Transaction Documents embody the entire agreement and
understanding among the parties hereto and supersede all prior agreements and
understandings relating to the subject matter hereof. Notwithstanding anything
to the contrary elsewhere in this Purchase Agreement, no party shall, in any
event, be liable to any other Person for any consequential, incidental,
indirect, special or punitive damages of such other Person, including loss of
revenue, income or profits, diminution of value or loss of business reputation
or opportunity relating to the breach or alleged breach hereof (provided that
such limitation with respect to lost profits or otherwise shall not limit the
Issuer’s right to recover contract damages in connection with the Purchaser’s
failure to close in violation of this Purchase Agreement).

ARTICLE IX

NOTICES

Section 9.1 Notices. All statements, requests, notices and agreements hereunder
shall be in writing and delivered by hand, mail, overnight courier or telefax as
follows:

(a) if to the Purchaser, in accordance with Schedule 1; and

(b) if to any Obligor, in accordance with Section 12.01 of the Indenture.

 

25



--------------------------------------------------------------------------------

ARTICLE X

SUCCESSORS AND ASSIGNS

Section 10.1 Successors and Assigns. This Purchase Agreement will inure to the
benefit of and be binding upon the parties hereto and their respective
successors, permitted assignees and permitted transferees. So long as any of the
Notes or Royalty Rights are outstanding, no Obligor may assign any of its rights
or obligations hereunder or any interest herein without the prior written
consent of the Purchaser except as permitted in accordance with the Indenture
and the Royalty Rights Agreement, as applicable.

ARTICLE XI

SEVERABILITY

Section 11.1 Severability. Any provision of this Purchase Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by Law)
not invalidate or render unenforceable such provision in any other jurisdiction.

ARTICLE XII

WAIVER OF JURY TRIAL

Section 12.1 WAIVER OF JURY TRIAL. THE PURCHASER AND EACH OBLIGOR HEREBY WAIVE
TRIAL BY JURY IN ANY ACTION BROUGHT ON OR WITH RESPECT TO THIS PURCHASE
AGREEMENT.

ARTICLE XIII

GOVERNING LAW; CONSENT TO JURISDICTION

Section 13.1 Governing Law; Consent to Jurisdiction. THIS PURCHASE AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL SUBSTANTIVE
LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE RULES THEREOF RELATING TO
CONFLICTS OF LAW OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE
STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES
HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS. The parties hereto
hereby submit to the non-exclusive jurisdiction of the U.S. federal and state
courts of competent jurisdiction in the Borough of Manhattan in The City of New
York in any suit or proceeding arising out of or relating to this Purchase
Agreement or the transactions contemplated hereby.

ARTICLE XIV

COUNTERPARTS

Section 14.1 Counterparts. This Purchase Agreement may be executed in any number
of counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same Purchase Agreement. Any
counterpart may be executed by facsimile or other electronic transmission, and
such facsimile or other electronic transmission shall be deemed an original.

 

26



--------------------------------------------------------------------------------

ARTICLE XV

TABLE OF CONTENTS AND HEADINGS

Section 15.1 Table of Contents and Headings. The Table of Contents and headings
of the Articles and Sections of this Purchase Agreement have been inserted for
convenience of reference only, are not to be considered a part hereof and shall
in no way modify or restrict any of the terms or provisions hereof.

ARTICLE XVI

TAX DISCLOSURE

Section 16.1 Tax Disclosure. Notwithstanding anything expressed or implied to
the contrary herein, the Purchaser, on the one hand, and each Obligor, on the
other hand, and its respective employees, representatives and agents may
disclose to any and all Persons, without limitation of any kind, the tax
treatment and the tax structure of the transactions contemplated by this
Purchase Agreement and the agreements and instruments referred to herein and all
materials of any kind (including opinions or other tax analyses) that are
provided to such Person relating to such tax treatment and tax structure;
provided, however, that neither such Person nor any employee, representative or
other agent thereof shall disclose any other information that is not relevant to
understanding the tax treatment and tax structure of such transactions
(including the identity of any party and any information that could lead another
to determine the identity of any party) or any other information to the extent
that such disclosure could reasonably result in a violation of any Law relating
to U.S. federal or state securities matters. For these purposes, the tax
treatment of the transactions contemplated by this Purchase Agreement and the
agreements and instruments referred to herein means the purported or claimed
U.S. federal or state tax treatment of such transactions. Moreover, the tax
structure of the transactions contemplated by this Purchase Agreement and the
agreements and instruments referred to herein includes any fact that may be
relevant to understanding the purported or claimed U.S. federal or state tax
treatment of such transactions.

ARTICLE XVII

TERMINATION

Section 17.1 Termination. This Purchase Agreement will terminate upon any of the
following: (a) if the CE Marking Securities Triggering Event has not occurred on
or before April 30, 2019, on April 30, 2019 and (b) the mutual written agreement
of the parties hereto.

{SIGNATURE PAGE FOLLOWS}

 

27



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of this Purchase
Agreement, kindly sign and return to us one of the counterparts hereof,
whereupon it will become a binding agreement among us and you in accordance with
its terms.

 

Very truly yours, QUOTIENT LIMITED By:  

 

  Name:   Title:

{Signature Page to the Purchase Agreement}



--------------------------------------------------------------------------------

QBD (QS IP) LIMITED By:  

 

  Name:   Title:

{Signature Page to the Purchase Agreement}



--------------------------------------------------------------------------------

QUOTIENT BIODIAGNOSTICS, INC. By:  

 

  Name:   Title:

{Signature Page to the Purchase Agreement}



--------------------------------------------------------------------------------

ALBA BIOSCIENCE LIMITED By:  

 

  Name:   Title:

{Signature Page to the Purchase Agreement}



--------------------------------------------------------------------------------

QUOTIENT SUISSE SA By:  

 

  Name:   Title:

{Signature Page to the Purchase Agreement}



--------------------------------------------------------------------------------

QUOTIENT BIOCAMPUS LIMITED By:  

 

  Name:   Title:

{Signature Page to the Purchase Agreement}



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGE]

{Signature Page to the Purchase Agreement}



--------------------------------------------------------------------------------

ANNEX A

RULES OF CONSTRUCTION AND DEFINED TERMS

Unless the context otherwise requires, in this Annex A and each Transaction
Document (or other document) to which this Annex A is attached:

 

(a)

A term has the meaning assigned to it and an accounting term not otherwise
defined has the meaning assigned to it in accordance with GAAP, unless any
Transaction Document (or other document) otherwise provides.

 

(b)

Where any payment is to be made, any funds are to be applied or any calculation
is to be made under any Transaction Document (or other document) on a day that
is not a Business Day, unless any Transaction Document (or other document)
otherwise provides, such payment shall be made, such funds shall be applied and
such calculation shall be made on the succeeding Business Day, and payments
shall be adjusted accordingly, including interest unless otherwise specified.

 

(c)

Words of the masculine, feminine or neuter gender shall mean and include the
correlative words of other genders.

 

(d)

The definitions of terms shall apply equally to the singular and plural forms of
the terms defined.

 

(e)

The terms “include”, “including” and similar terms shall be construed as if
followed by the phrase “without limitation”.

 

(f)

Unless otherwise specified, references to an agreement or other document include
references to such agreement or document as from time to time amended, restated,
reformed, supplemented or otherwise modified in accordance with the terms
thereof (subject to any restrictions on such amendments, restatements,
reformations, supplements or modifications set forth in this Annex A or any
Transaction Document (or other document)) and include any Annexes, Exhibits and
Schedules attached thereto.

 

(g)

References to any Law shall include such Law as from time to time in effect,
including any amendment, modification, codification, replacement or reenactment
thereof or any substitution therefor.

 

(h)

References to any Person shall be construed to include such Person’s successors
and permitted assigns (subject to any restrictions on assignment, transfer or
delegation set forth in this Annex A or any Transaction Document (or other
document)), and any reference to a Person in a particular capacity excludes such
Person in other capacities.

 

(i)

The word “will” shall be construed to have the same meaning and effect as the
word “shall”.

 

(j)

The words “hereof”, “herein”, “hereunder” and similar terms when used in this
Annex A or any Transaction Document (or other document) shall refer to this
Annex A or such Transaction Document (or other document) as a whole and not to
any particular provision hereof or thereof, and Article, Section, Annex,
Schedule and Exhibit references herein and therein are references to Articles
and Sections of, and Annexes, Schedules and Exhibits to, the relevant
Transaction Document (or other document) unless otherwise specified.

 

Annex A-1



--------------------------------------------------------------------------------

(k)

In the computation of a period of time from a specified date to a later
specified date, the word “from” means “from and including” and each of the words
“to” and “until” means “to but excluding”.

 

(l)

References to any action, remedy or method of judicial proceeding for the
enforcement of the rights of creditors or of security shall be deemed to
include, in respect of any jurisdiction other than the State of New York,
references to such action, remedy or method of judicial proceeding for the
enforcement of the rights of creditors or of security available or appropriate
in such jurisdiction as shall most nearly approximate such action, remedy or
method of judicial proceeding described or referred to in the relevant
Transaction Document (or other document).

 

Annex A-2



--------------------------------------------------------------------------------

“$” means lawful money of the United States.

“Accredited Investor” means an “accredited investor” as defined in Rule
501(a)(1), (a)(2), (a)(3) or (a)(7) under the Securities Act that is not (i) a
QIB or (ii) a Person other than a U.S. person (as defined in Regulation S) that
acquires Notes in reliance on Regulation S.

“Affiliate” means, with respect to any specified Person, another Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with the specified Person. For purposes
of this definition, “control” means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of Voting Stock, by contract or otherwise,
and “controlled” has a meaning correlative thereto.

“Anti-Money Laundering Laws” has the meaning set forth in Section 5.24 of the
Purchase Agreements.

“Business Day” means any day other than a Saturday, a Sunday or any other day on
which banking institutions are authorized or required by Law to close in New
York City, Jersey, Channel Islands, or the city in which the Trustee’s corporate
trust office is located.

“Capital Stock” means (a) in the case of a corporation, corporate stock or
shares, (b) in the case of an association or business entity, any and all
shares, interests, participations, rights or other equivalents (however
designated) of corporate stock, (c) in the case of a partnership or limited
liability company, partnership or membership interests (whether general or
limited) and membership rights, and (d) any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, the issuing Person, in each case to the extent
treated as equity in accordance with GAAP, but excluding from all of the
foregoing any debt securities convertible into or exchangeable for Capital Stock
whether or not such debt securities include any right of participation with
Capital Stock.

“Cash Reserve Account” means the Deposit Account (as defined in the Uniform
Commercial Code) in the name of the Trustee maintained at U.S. Bank, National
Association, in the United States of America with account number 276831004.

“CE Marking Cash Reserve Amount” means $1,500,000.

“CE Marking Securities Triggering Event” means the occurrence of both of the
following: (a) the Issuer has received written notice from Underwriters Limited
that the initial MosaiQ™ IH Microarray has achieved European CE marking and
(b) the issuance of the JFSC Consent.

“CE Marking Securities Triggering Event Notice” has the meaning set forth in
Section 7.5 of the Purchase Agreement.

“Closing Date” has the meaning set forth in Section 3.1 of the Purchase
Agreements.

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

 

Annex A-3



--------------------------------------------------------------------------------

“Collateral Agent” means U.S. Bank National Association in its capacity as
“Collateral Agent” under the Indenture and under the Security Documents and any
successor thereto in such capacity.

“Collateral Agreement” means that certain collateral agreement, dated as of
October 14, 2016, among the Obligors, the other subsidiary parties from time to
time party thereto, the Trustee and the Collateral Agent.

“Commission” means the U.S. Securities and Exchange Commission or any successor
thereto.

“Confidential Information” means, as it relates to the Purchaser (or its
Affiliates), all information (whether written or oral, or in electronic or other
form) furnished before or after the date of the Purchase Agreement concerning
the Purchaser or its Affiliates (including any of its equityholders), including
any and all information regarding any aspect of the Purchaser’s business,
including its owners, funds, strategy, market views, structure, investors or
potential investors. Such Confidential Information includes any IRS Form W-9 or
W-8BEN (or any similar type of form) provided by the Purchaser to the Issuer or
its Affiliates. Notwithstanding the foregoing definition, “Confidential
Information” shall not include information that is (v) independently developed
or discovered by any Obligor without use of or access to any information
described in the second preceding sentence, as demonstrated by documentary
evidence, (w) already in the public domain at the time the information is
disclosed or has become part of the public domain after such disclosure through
no breach of the Purchase Agreement, (x) lawfully obtainable from other sources,
(y) required to be disclosed in any document to be filed with any Governmental
Authority or otherwise required to be disclosed under applicable Law or judicial
or administrative proceedings (by oral questions, interrogatories, requests for
information or documents, subpoena, civil investigation demand or similar
process) or pursuant to requests from regulatory agencies having oversight over
any of the Obligors or (z) required to be disclosed by court or administrative
order or under securities Laws applicable to any party to the Purchase Agreement
or pursuant to the rules and regulations of any stock exchange or stock market
on which securities of any Obligor or its Affiliates or the Purchaser or its
Affiliates may be listed for trading.

“Confidentiality Agreement” means a confidentiality agreement substantially in
the form of Exhibit E to the Indenture.

“Definitive Security” has the meaning set forth in Appendix A to the Indenture
as of the date of the Purchase Agreement.

“DTC” means The Depository Trust Company (including its nominees).

“Employee Benefit Plan” has the meaning set forth in Section 5.12 of the
Purchase Agreements.

“Environmental Laws” has the meaning set forth in Section 5.20 of the Purchase
Agreements.

 

Annex A-4



--------------------------------------------------------------------------------

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).

“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with an Obligor within the meaning of Section 414(b) of the
Code or Section 414(c) of the Code (and Section 414(m) of the Code and
Section 414(o) of the Code for purposes of provisions relating to Section 412 of
the Code).

“Event of Default” has the meaning set forth in the Indenture as of the date of
the Purchase Agreement.

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.

“Exchange Act Documents” has the meaning set forth in Section 5.4 of the
Purchase Agreements.

“FDA” means the U.S. Food and Drug Administration or any successor thereto.

“Foreign Benefit Plan” has the meaning set forth in Section 5.12 of the Purchase
Agreements.

“GAAP” means generally accepted accounting principles in effect in the United
States from time to time.

“Global Security” has the meaning set forth in Appendix A to the Indenture as of
the date of the Purchase Agreement.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, arbitrator, central
bank or other entity exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government
(including any supra-national bodies such as the European Union or the European
Central Bank).

“Guarantee” means any guarantee of the obligations of the Issuer under the
Indenture and the Notes by any Person in accordance with the provisions of the
Indenture.

“Hazardous Material” has the meaning set forth in Section 5.20 of the Purchase
Agreements.

“Health Care Laws” has the meaning set forth in Section 5.31 of the Purchase
Agreements.

“HHS” means the United States Department of Health and Human Services.

 

Annex A-5



--------------------------------------------------------------------------------

“Indenture” means that certain indenture for the Notes, dated as of October 14,
2016, as amended by that certain first supplemental indenture, dated as of
December 4, 2018, by and among the Obligors, the Trustee and the Collateral
Agent.

“INHAM Exemption” has the meaning set forth in Section 4.3(a)(iii)(z) of the
Purchase Agreements.

“Intellectual Property” means, with respect to any Person, all intellectual
property and proprietary rights in any jurisdiction throughout the world, and
all corresponding rights, presently or hereafter existing, including: (a) all
inventions (whether or not patentable or reduced to practice), all improvements
thereto, and all patents, patent applications, industrial designs, industrial
design applications, and patent disclosures, together with all reissues,
continuations, continuations-in-part, revisions, divisionals, extensions, and
reexaminations in connection therewith; (b) all trademarks, trademark
applications, tradenames, servicemarks, servicemark applications, trade dress,
logos and designs, business names, company names, Internet domain names, and all
other indicia of origin, all applications, registrations, and renewals in
connection therewith, and all goodwill associated with any of the foregoing;
(c) all copyrights and other works of authorship, mask works, database rights
and moral rights, and all applications, registrations, and renewals in
connection therewith; (d) all trade secrets, know-how, technologies, processes,
techniques, new drug applications, abbreviated new drug applications, biologic
license applications or 351(k) biologic license applications (or equivalent
non-U.S. applications of any of the foregoing), protocols, methods, industrial
models, designs, drawings, plans, specifications, research and development, and
confidential information (including technical data, customer and supplier lists,
manufacturing processes, pricing and cost information, and business and
marketing plans and proposals); (e) all software (including source code,
executable code, data, databases, and related documentation); (f) all rights of
privacy and publicity, including rights to the use of names, likenesses, images,
voices, signatures and biographical information of real persons; (g) licenses
and commercial marketing rights; and (h) all copies and tangible embodiments or
descriptions of any of the foregoing (in whatever form or medium).

“IRS” means the U.S. Internal Revenue Service.

“Issuer” has the meaning set forth in the preamble to the Purchase Agreements.

“JFSC Consent” means the consent of the Jersey Financial Services Commission to
the issuance of the Notes under Article 4 of the Control of Borrowing (Jersey)
Order 1958.

“Laws” means, collectively, all international, foreign, federal, state and local
laws, statutes, treaties, rules, guidelines, regulations, ordinances, judgments,
orders, writs, injunctions, decrees, codes and administrative or judicial
precedents or authorities, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and all applicable administrative
orders, directed duties, requests, licenses, authorizations and permits of, and
agreements with, any Governmental Authority, in each case whether or not having
the force of law.

 

Annex A-6



--------------------------------------------------------------------------------

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or otherwise perfected under applicable Law (including
any conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the UCC (or
equivalent statutes) of any jurisdiction); provided, that in no event shall an
operating lease be deemed to constitute a Lien.

“Material Adverse Effect” means a material adverse effect on (a) the business,
properties, management, financial condition, results of operations or prospects
of the Obligors taken as a whole, or (b) the ability of the Obligors to perform
their obligations under the Transaction Documents.

“Material Contract” means a contract or other agreement that is required to be
filed by the Issuer with the Commission pursuant to Item 601(b)(1) of Regulation
S-K as an exhibit to the Exchange Act Documents.

“NASDAQ” means The NASDAQ Global Market.

“Notes” means the 12% Senior Secured Notes due 2024 of the Issuer in the initial
Outstanding Principal Balance of $25,000,000 that are issued on the Closing Date
pursuant to Section 2.01(d) of the Indenture and Section 3.1 of the Purchase
Agreements.

“Notes Collateral” means all property subject, or purported to be subject from
time to time, to a Lien under any Security Documents.

“Obligors” means, collectively, the Issuer and the Subsidiary Guarantors.

“Other Agreements” has the meaning set forth in Section 3.1 of the Purchase
Agreements.

“Other Purchasers” has the meaning set forth in Section 3.1 of the Purchase
Agreements.

“Outstanding Principal Balance” means, with respect to any Note or other
evidence of indebtedness outstanding, the total principal amount of such Note or
other evidence of indebtedness unpaid and outstanding at any time.

“Patents” means (i) an issued patent or a patent application, (ii) all
registrations and recordings thereof, (iii) all continuations and
continuations-in-part to an issued patent or patent application, (iv) all
divisions, patents of addition, reissues, renewals and extensions of any patent,
patent application, continuation or continuation-in-part and (v) all
counterparts of any of the above in any jurisdiction.

“Paying Agent” means an office or agency where Notes may be presented for
payment maintained by the Issuer in accordance with Section 2.04(a) of the
Indenture.

“Payment Date” means each April 15 and October 15.

“Permitted Lien” has the meaning set forth in the Indenture as of the date of
the Purchase Agreements.

 

Annex A-7



--------------------------------------------------------------------------------

“Person” means an individual, corporation, partnership, association, limited
liability company, unincorporated organization, trust, joint stock company or
joint venture, a Governmental Authority or any other entity.

“Placement Agent” means Morgan Stanley & Co. LLC.

“Plan Assets” has the meaning given to such term by Section 3(42) of ERISA and
regulations issued by the U.S. Department of Labor.

“Price” has the meaning set forth in Section 3.1 of the Purchase Agreements.

“PTE” has the meaning set forth in Section 4.3(a)(iii)(w) of the Purchase
Agreements.

“PTO” means the U.S. Patent and Trademark Office.

“Purchase Agreement” means that certain purchase agreement dated January 15,
2019 among the Obligors and the Purchaser party thereto.

“Purchase Agreements” means, collectively, each Purchase Agreement and the Other
Agreements.

“Purchase Price” has the meaning set forth in Section 3.1 of the Purchase
Agreements.

“Purchaser” has the meaning set forth in Section 1.1 of the Purchase Agreements.

“Purchasers” has the meaning set forth in Section 1.1 of the Purchase
Agreements.

“QIB” means a qualified institutional buyer within the meaning of Rule 144A.

“QPAM Exemption” means PTE 84-14 (issued December 21, 1982, as subsequently
amended).

“Record Date” means each April 1 and October 1.

“Regulation S” means Regulation S under the Securities Act.

“Regulatory Agencies” has the meaning set forth in Section 5.28 of the Purchase
Agreements.

“Relevant Intellectual Property” has the meaning set forth in Section 5.19 of
the Purchase Agreements.

“Responsible Officer” means, with respect to any Obligor, any manager, director
or officer of such Obligor.

“Royalty Right Agreements” means the separate royalty right agreements between
the Issuer and each Purchaser (or an Affiliate thereof).

 

Annex A-8



--------------------------------------------------------------------------------

“Royalty Rights” means the royalty rights sold by the Issuer to each Purchaser
(or an Affiliate thereof) pursuant to and subject to the terms and conditions of
the Royalty Right Agreements.

“Rule 144A” means Rule 144A under the Securities Act.

“Safety Notices” has the meaning set forth in Section 5.32(d) of the Purchase
Agreements.

“Sanctioned Country” has the meaning set forth in Section 5.25 of the Purchase
Agreements.

“Sanctions” has the meaning set forth in Section 5.25 of the Purchase
Agreements.

“Securities Act” means the U.S. Securities Act of 1933, as amended.

“Security Documents” means the security agreements, pledge agreements,
mortgages, collateral assignments and related agreements, as amended,
supplemented, restated, renewed, refunded, replaced, restructured, repaid,
refinanced or otherwise modified from time to time, creating, perfecting or
otherwise evidencing the security interests in the Notes Collateral as
contemplated by the Indenture.

“Similar Law” has the meaning set forth in Section 4.3(b) of the Purchase
Agreements.

“Source” has the meaning set forth in Section 4.3(a) of the Purchase Agreements.

“Subsidiary” means, with respect to any Person, (a) any corporation, association
or other business entity (other than a partnership, joint venture or limited
liability company) of which more than 50% of the total voting power of shares of
Capital Stock entitled (without regard to the occurrence of any contingency) to
vote in the election of directors, managers or trustees thereof is at the time
of determination owned or controlled, directly or indirectly, by such Person or
one or more of the other Subsidiaries of that Person or a combination thereof,
and (b) any partnership, joint venture or limited liability company of which
(x) more than 50% of the capital accounts, distribution rights, total equity and
voting interests or general and limited partnership interests, as applicable,
are owned or controlled, directly or indirectly, by such Person or one or more
of the other Subsidiaries of that Person or a combination thereof, whether in
the form of membership, general, special or limited partnership interests or
otherwise, and (y) such Person or any Subsidiary of such Person is a controlling
general partner or otherwise controls such entity. For purposes of clarity, a
Subsidiary of a Person shall not include any Person that is under common control
with the first Person solely by virtue of having directors, managers or trustees
in common and shall not include any Person that is solely under common control
with the first Person (i.e., a sister company with a common parent).

“Subsidiary Guarantors” has the meaning set forth in the preamble to the
Purchase Agreements.

“Transaction Documents” means the Indenture, the Notes, the Royalty Right
Agreements, the Guarantees, the Security Documents, the Purchase Agreements, any
intercreditor agreement in the form of Exhibit D to the Indenture, and each
other agreement pursuant to which the Collateral Agent (or its agent) is granted
a Lien to secure the obligations under the Indenture, the Notes or the
Guarantees.

 

Annex A-9



--------------------------------------------------------------------------------

“Trustee” has the meaning set forth in Section 3.1 of the Purchase Agreements.

“Trustee Closing Account” means the account maintained with the Trustee at U.S.
Bank National Association, ABA No. 091000022, Account No. 1731 0332 1092, Ref.
Quotient Limited Senior Notes, Attention: Alison D.B. Nadeau.

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided, that, if perfection, the effect of perfection or non-perfection or the
priority of any security interest in any Notes Collateral is governed by the
Uniform Commercial Code (or equivalent Law) as in effect in a jurisdiction other
than the State of New York, then “UCC” means the Uniform Commercial Code (or
equivalent Law) as in effect from time to time in such other jurisdiction for
purposes of the provisions relating to such perfection, effect of perfection or
non-perfection or priority.

“U.S.” or “United States” means the United States of America, its 50 states,
each territory thereof and the District of Columbia.

“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.

 

Annex A-10